| STATE OF NORTH CAROLINA

WAKE

 

County

P File No. ? | Cy 0) 5§ GO |

In The General Court Of Justice

 

 

_] District Superior Court Division
Name Of Plaintiff
TOTAL MERCHANT SERVICES, LLC
Address CIVIL SUMMONS

 

City, State, Zip

[_] ALIAS AND PLURIES SUMMONS (ASSESS FEE)

 

VERSUS

G:S. 1A-1, Rules 3 and 4

 

Name Of Defendant(s)
TMS NC, INC. and CHRISTOPHER COLLINS

Date Original Summons Issued

 

Date(s) Subsequent Summons(es) Issued

 

To Each Of The Defendant(s) Named Below:

 

Name And Address Of Defendant 1

Name And Address Of Defendant 2

 

TMS NC, INC. Christopher Collins

c/o Christopher Collins, Registered Agent 12505 Richmond Run Drive

12505 Richmond Run Drive

Raleigh NC 27614 Raleigh NC 27614

 

jNO-TIRE estos papeles!

documentos!

A Civil Action Has Been Commenced Against You!

1.

IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!

jIMPORTANTE! jSe ha entablado un proceso civil en su contra! Estos papeles son-documentos legales.

Tiene que contestar a mas tardar en 30 dias. jPuede querer consultar con un abogado lo antes posible
acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que pueda traducir estos

You are notified to appear and answer the complaint of the plaintiff as follows:

Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and

2. File the original of the written answer with the Clerk of Superior Court of th¢ county named above.

If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.

 

Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)
Thomas H. Segars

Ellis & Winters LLP

P.O. Box 33550

Raleigh NC 27636

nee ee / 7024 Time S caw ho
Sig fe . Fi
Vow

Pifipdaiy CSC

i

 

 

 

L] Assistant CSC | Clerk Of Superior Court

 

 

so, what procedure is to be followed.

AOC-CV-100, Rev. 4/18
© 2018 Administrative Office of the Courts

 

 

 

 

7 Date Of Endorsement Time
[_] ENDORSEMENT (ASSESS FEE) [Jam [_jpm
This Summons was originally issued on the date indicated Signature
above and returned not served. At the request of the plaintiff,
the time within which this Summons must be served is
extended sixty (60) days. [_] Deputy csc [_] Assistant CSC [__] Clerk Of Superior Court

 

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
less are heard by an arbitrator before a trial, The parties will be notified if this case is assigned for mandatory arbitration, and, if

(Over)

Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 1 of 63
31

eu AS

2buiey

co

STATE OF NORTH CAROLINA ~ IN THE GENERAL COURT OF JUSTICE
L209 P, 3:92 SUPERIOR COURT DIVISION

COUNTY OF WAKE a 21 CVS
TOTAL MERCHANT SERVICES, LIC,

Plaintiff,

VERIFEED COMPLAINT

V.
TMS NC, INC. AND CHRISTOPHER Jury Trial Demanded
COLLINS,

Defendants.

 

 

Plaintiff Total Merchant Services, LLC, successor-in-interest to Total
Merchant Services, Inc. (“Plaintiff’ or “TMS”) for its complaint against Defendants

TMS NC, Inc. and Christopher Collins, alleges as follows:

INTRODUCTION

1. TMS markets and sells payment-card processing services and
programs to its customers through a nation-wide network of independent sales
representatives, including through Defendant TMS NC, Inc. (“Sales
Representative”). This is an action for enforcement by specific performance and
injunction of TMS’s contract with Sales Representative and for further relief,
including damages, for Defendants’ breaches of their contractual obligations.

2. Sales Representative has a contract to market and sell payment-card
processing services and programs offered by TMS to various businesses. In 2018, in

consideration for higher payments, Sales Representative agreed to become TMS’s

Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 2 of 63
exclusive representative, marketing only TMS’s services and programs, with limited
exceptions not relevant in this action.

3. As part of its agreement to market and sell TMS’s services and
programs, Sales Representative promised to grant TMS periodic inspection rights of
its books, accounts, records, and files pertaining to Sales Representative’s services.
The inspection right is not contractually limited to any particular purpose. Among
other things, the inspection right gives TMS the ability to confirm Sales
Representative is complying with its contractual obligation to sell and market only
TMS services and programs and not to solicit TMS’s customers and prospective
customers for competing programs.

4. In J anuary 2021, Sales Representative forwarded TMS an email
between Sales Representative and a TMS customer. In the email, Sales
Representative offered the customer a payment-card solution offered by TMS’s
competitors. The particular solution Sales Representative offered the customer is
not offered by TMS, which instead offers a competing product from the product the
Sales Representative offered the customer. The email evidences that Sales
Representative is breaching its exclusivity agreement by selling services and
products offered by TMS’s competitors.

5. On March 19, 2021, TMS sent an inspection demand to Sales
Representative, invoking its contractual right to inspect Sales Representative’s
books, accounts, records, and files. The inspection would permit TMS to confirm and

quantify Sales Representative’s breach and, using information learned from the

-2-
Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 3 of 63
inspection, act to protect its relationship and goodwill with its customers. Timely
access to inspect Sales Representative’s books, accounts, records, and files is
necessary to protect TMS’s rights, including its relationship and goodwill with its
customer base.

6. Citing no valid or good-faith justification, Sales Representative refused
the inspection request. In the refusal, Sales Representative did not deny violating

the exclusivity agreement.

PARTIES

7. Plaintiff TMS is a limited liability corporation organized under the
laws of Delaware and with its principal place of business in Troy, Michigan. TMS
provides payment-card processing and related merchant services to businesses.
TMS markets these services, in part, through a network of independent sales
representatives. TMS is a successor-in-interest to Total Merchant Services, Inc.,
which is the entity that originally contracted with Defendants, and has the right to
enforce the agreements at issue in this action.

8. Defendant Sales Representative is a North Carolina corporation with
its principal place of business in Raleigh, Wake County, North Carolina. Sales
Representative is a successor-in-interest or otherwise is the legal successor of M&C
Business Consulting Inc., a now-dissolved North Carolina corporation that
originally signed the sales representation agreement at issue in this action.

9. Defendant Christopher Collins is an officer and owner of Sales

Representative and is a personal guarantor as to certain obligations in the relevant

-3-
Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 4 of 63
agreements in this action. On information and belief, Collins is a resident of Wake
County, North Carolina.

JURISDICTION AND VENUE

10. This Court has both personal jurisdiction over the Defendants and
subject matter jurisdiction over this action.

11. Asit relates to the amount in controversy under N.C. Gen. Stat. § 7A-
243 and fer purposes of N.C. Gen. Stat. § 7A-45.4(a)(9), the value of the obligations,
rights, and titles that Plaintiff seeks to enforce and protect includes each of (1) the
value to Plaintiff of the exclusivity agreement (from which Plaintiff has derived and
reasonably would be expected to continue to derive over $1 million in annual
revenue); (2) the value of the right to receive the residual share (described below) to
the Defendants (from which Defendants.are paid on average more than $300,000
per month and, given the term of the exclusivity agreement, has exceeded and
reasonably would be expected to exceed $1 million); (3) the amount of damages for
Sales Representative’s breach of the exclusivity agreement (which 1s unknown at
this time, which will be determined at trial of this matter, but which is reasonably
anticipated to exceed $25,000); and (4) Plaintiffs attorneys’ fees, costs, and
expenses, which Defendants are obligated to pay Plaintiff by contract, including the
cost of investigation of Defendants’ breaches of the exclusivity agreement and the
inspection of Sales Representative’s books and records.

12. Venue is proper in Wake County under N.C. Gen. Stat. §§ 1-79 & 1-

82.

-4-
Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 5 of 63
FACTUAL ALLEGATIONS
TMS’s Original Agreement with the Defendants

13. On February 20, 2008, TMS’s predecessor entity, Total Merchant
Services, Inc., entered into a Sales Representative Agreement (the “Agreement”)
with Sales Representative’s legal predecessor, M&C Business Consulting Inc.
(‘“M&C”). The Agreement was signed for M&C by Christopher Collins as M&C’s
“President” and Monica Collins as its “Secretary-Treasurer.” A true and correct copy
of the Agreement is attached to this Complaint as Exhibit A. On information and
belief, in approximately 2010, M&C assigned or otherwise transferred its rights and
obligations to Sales Representative.

14. The Agreement requires TMS to compensate Sales Representative for
Sales Representative’s marketing and sales of TMS’s products and services. The
Agreement has more detail concerning the calculation of this compensation but, in
short, the Agreement requires TMS to pay Sales Representative a percentage of the
difference between (1) certain of the rates and fees charged to each business-
customer Sales Representative solicits and secures on behalf of TMS, and (2) certain
of the rates and fees that TMS pays to third party credit card associations (e.g., Visa
and MasterCard) and other related vendors for those services. This percentage
difference is sometimes referred to in the parties’ agreements, correspondences, and
in the industry as the “residual share.”

15. From just October 1, 2018 (the inception of the exclusivity
agreement),through February 2021, Sales Representative was paid more than $9.4

million as its residual share, or more than $327,000 per month on average.

5-
Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 6 of 63
16. Inconsideration for receiving the residual share and for the right to
market and sell TMS’s products and services, Sales Representative provided TMS
with representations, warranties, and contractual commitments.

17. In Paragraph-4(a) of the Agreement, Sales Representative covenanted,
represented, and warranted that it would provide the Services (as defined in the
Agreement) with “reasonable diligence, in a professional manner, [and] in
accordance with all applicable Rules.”

18. In Paragraph 4(b), Sales Representative (abbreviated as “SR” in the
Agreement) covenanted, represented, and warranted to provide current and
updated credit-reports, bank and trade references, and financial and other
information semiannually for the first two years of the agreement and annually
thereafter, with such information provided to TMS by February 1 of each year:

{b) that SR witl provide TMS current and updated credit reports (ar the authorization to obtain such

reports), bank and trade referd
shareholders, partners or prince
as follows: (i} semiannually (by
annually thereafter (by February
be true, complete and correct
{including representatives of th
reasonable times with respect
Agreement, and for a period of
hours, make copies of SR’s ba
Services.

nces, financial and other information cn SR and its directors, officers,
pals as TMS may reasonably request, during the term of the Agreement,
February 1 and August 1) for the first two years of this Agreement; and {ii)
1). All Information furnished or to be furnished to TMS by SR is and shalf
in all respects. SR will allow TMS or its representatives or regulators
p Associations) access to the premises of SR upon reasonable notice at
to the performance by SR of the Services. During the term of this
pne year thereafter, representatives of FMS may, during normal business
oks, accounts, records and files pertaining te SR's performance of the

 

19.

Also in Paragraph 4(b), Sales Representative covenanted, represented,

and warranted that it is TMS’s right, upon reasonable notice and at reasonable

times, to access the premises of Sales Representative to inspect the books and

records of Sales Representative. This inspection right is not hmited by purpose and

includes the right to “make copies of [Sales Representative’s] books, accounts,

-6-

Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 7 of 63
records and files pertaining to [Sales Representative’s] performance” pursuant to
the Agreement:

(b) that SR will provide TMS Lurrant and updated credit reports {or the authorization to obtain such
reports}, bank and trade renner toes: financial and ofher information on SR and its directors, officers,
shareholders, partners or principals as TMS may reasonably request, during the term of the Agreement,
as follows: (I) semianinuatly (by February 1 and August 1} for the first two years of this Agreement; and (ii)
annually thereafter (by February 1). All information furnished or to be furnished to TMS by SR is and shall
be true, compiste and correct jin all respects. SR will adow TMS or its representatives or regulators
(including representatives of the Associations) access to the premises of SR upon reasonable notice at
reasonable times with respect] to the performance by SR of the Services. During the term of this
Agreement, and for a period of bne year thereafter, representatives of TMS may, during normal business
pours. make copies of SR’s baoks, accounts, records and files pertaining to SR’s performance of the

ervices.

   
 

20. Finally, in Paragraph 4(d), Sales Representative covenanted,
represented, and warranted that it will keep “complete and detailed records relating
to the performance of the Services and its obligations under [the] Agreement,”
which records Sales Representative “shall make available upon request of TMS.”

21. The inspection rights of Paragraphs 4(b) and 4(d) are of vital
importance to TMS. They permit TMS, for example, to ensure that its sales
representatives are complying with industry and card association rules, which is ur
turn required for TMS to comply with its own obligations to the card associations
and pursuant to law.

22. The inspection rights also provide important safeguards with respect
to TMS’s relationships with its customers, who ultimately contract with TMS or its
affiliates. Where, as happened here, a sales representative enters into an
exclusivity agreement with TMS and agrees to sell only TMS products and services,
the inspection right is critical to TMS’s monitoring and enforcement of the

exclusivity agreement. TMS may have no way, absent the inspection right, to know

Ze
Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 8 of 63
that a sales representative is violating the exclusivity agreement, diverting
customers or potential customers away from- TMS to its competitors, and
permanently damaging TMS’s relationship with those customers and its goodwill.

23. Inthe event of an Event of Defauit! of the Agreement by Sales
Representative, TMS is permitted, among other things, to stop all payments to
Sales Representative of any residual share that would otherwise remain owing to
Sales Representative. See Exhibit A, J 4(e).

24. Finally, the Agreement also includes an indemnification provision in
which each party agrees to indemnify and hold the other party harmless from all
claims, loss, damages, expense, liability or judgments (including attorneys’ fees and
costs) arising from or related to its acts or omissions and its breaches of the
Agreement. The indemnification clause requires Defendants to pay for TMS’s costs,
including its reasonable attorneys’ fees, for investigation and prosecution of

Defendants’ breaches and this action.

TMS’s Exclusivity Addendum with the Defendants and Collins’ Personal
Guarantee

25. In 2018, Defendants expressed a desire to earn and retain a higher
residual share percentage. TMS agreed to increase Sales Representative’s residual
share to seventy percent if, and only if, Sales Representative agreed to become an
exclusive marketer and seller of TMS’s services and products. Sales Representative

agreed.

 

1 Capitalized terms not otherwise defined herein have the meaning ascribed to them in the
Agreement.

-8-
Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 9 of 63
26. On October 1, 2018, the parties entered into an addendum to the
Agreement (the “Exclusivity Addendum”). The Exclusivity Addendum amended the
Agreement and is part of the Agreement. The Exclusivity Addendum is executed for
Sales Representative by Collins, in his capacity as President of Sales
Representative, and by Collins individually, as to certain portions of the Addendum.
A true and correct copy of the Exclusivity Addendum is attached as Exhibit B.?

27. Inthe Exclusivity Addendum, TMS agreed to pay Sales Representative
a seventy percent residual share, subject to the terms of the Agreement as
amended. The seventy percent residual share was an increase of at least five
percent from the percentage of the residual share from the amount Sales
Representative had been earning prior to the Exclusivity Addendum.

28. Inconsideration for the higher residual share percentage, Sales
Representative agreed, among other things, to become an exclusive marketer and
seller of TMS’s products, including that it would not in any capacity whatsoever,
market, promote, or sell any processing program that competes (or would
reasonably be expected to compete) with TMS’s processing program (a “Competing
Program”), with limited exceptions not relevant in this action.

29. In addition, Sales Representative agreed that if it at any time violated
its exclusivity obligation during such time as it received the 70 percent residual

share, Sales Representative would pay to TMS an amount equal to the product of

 

2 The version of the Exclusivity Addendum attached to the Complaint omits its voluminous
Exhibit 2, which is a list of hundreds of merchant-customers relevant to certain guarantee
commitments.

-9-
Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 10 of 63
(a) ten percent, and (b) the amount by which (i) the rates and fees charged to and
collected from all Qualifying Merchants (as that term was used in the Addendum)-
after October 1, 2018, exceed, (ii) the rates and fees that TMS pays to third parties
(like Visa and MasterCard and certain third party vendors) with respect to those
Qualifying Merchants after October 1, 2018. In the event Sales Representative fails
to pay this amount in a timely fashion following appropriate demand, Sales
Representative agreed to pay interest on the amount due plus the cost of any
collection, including reasonable attorneys’ fees. Sales Representative further gave
TMS the express right to offset any such amounts owed against future
compensation due by TMS to Sales Representative pursuant to the Agreement. The
parties included this provision because they intended to liquidate damages upon a
breach of the Exclusivity Addendum; the provision is a reasonable estimate of
presumed actual damages; and, at the time of contract, it was difficult to estimate
the amount of actual damages that would result from a breach.

30. Further, Collins, in his personal capacity, agreed that he would be
jointly and severally liable with Sales Representative to TMS for certain losses and
acknowledged, confirmed, and reaffirmed in the Exclusivity Addendum that his
personal guarantee, previously provided to TMS on or about April 12, 2018
(“Personal Guarantee), would remain in full force and effect.

31. Finally, Sales Representative, on its behalf and on behalf of its officers

and agents (including Collins), agreed to release and discharge TMS and certain of

-10-
Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 11 of 63
its affiliates from all claims which Sales Representative or its officers and agents
might have that accrued on or prior to December 31, 2017.

32. TMS has performed under the Agreement as amended by the
Exclusivity Addendum; since the effective date of the Addendum, TMS has paid
Sales Representative more than $9.4 million as Sales Representative’s residual

share.

Defendants’ Breach their Contractual Commitments.

33. On January 27, 2021, Collins forwarded an email to TMS regarding a
courtesy credit-he was proposing be issued to a customer. The forwarded email
included a chain of internal communications to Sales Representative. The first
email in the chain included a direction from Collins to another employee of Sales
Representative to “switch [the customer] over to the Clover system as you and I
have discussed.” (emphasis added). A true and correct copy of this email chain is
attached as Exhibit C.

34. On information and belief, the “Clover system” refers to a point-of-sale
payment-card processing system manufactured by the Clover Network, Inc., a
subsidiary of one of TMS’s direct competitors. TMS provides products and services
similar to the Clover system that directly compete with it, and the Clover system is
not offered or supported by TMS. The Clover system is therefore a “Competing
Program” that Sale Representative is prohibited by the Exclusivity Addendum from

offering to TMS customers or potential customer.

-ll-
Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 12 of 63
35. Concerned that Sales Representative is in violation of the Exclusivity
Addendum, TMS on March 19, 2021, sent Sales Representative an inspection
demand, invoking the relevant portions of the Agreement that require Sales
Representative to permit TMS access to the premises of the Sales Representative
for purposes of inspecting and copying Sales Representative’s books, accounts,
records, and files. The inspection demand complied with all notice provisions of the
Agreement. The inspection demand specifically identified the concern that Sales
Representative was in violation of the Exclusivity Addendum. A copy of the
inspection demand is attached as Exhibit D.

36. On March 31, 2021, TMS, through counsel, received a response from
Sales Representative refusing to comply with the inspection right. The response
provided no competent justification or excuse for the refusal, nor did it deny that
Sales Representative is in breach of the Exclusivity Addendum. A copy of the
refusal is attached as Exhibit E.

COUNT I: BREACH OF CONTRACT AND OF THE IMPLIED DUTY OF

GOOD FAITH AND FAIR DEALING
(Against Sales Representative)

37. Plaintiff re-alleges and incorporates by reference paragraphs 1-36 as if
fully set forth herein.

38. The Agreement as amended by the Exclusivity Addendum is a valid
and enforceable contract between TMS and the Sales Representative.

39. Plaintiff has performed pursuant to the Agreement, and all conditions
precedent to Sales Representative’s performance under the Agreement, if any, have

occurred or been performed.

-]2-
Case 5:21-cv-00240-M Document1-1 Filed 06/02/21 Page 13 of 63
40. Sales Representative has breached the Agreement by:

a. Violating the Agreement by selling Competing Programs (as that term
is defined in the Exclusivity Addendum).

b. Refusing TMS’s inspection rights of its premises and its books,
accounts, records, and files pertaining to Sales Representative’s
performance of the Agreement, and refusing to provide complete and
detailed records relating to the performance of the Services and its
obligations under the Agreement upon TMS’s request.

c. By failing to provide current and updated credit reports, bank and
trade references, and financial and other information semiannually for
the first two years of the agreement and annually thereafter, with such
information provided to TMS by February 1 of each year.

41. Sales Representative’s deceptive conduct with respect to its breaches,
including its bad-faith interference with Plaintiffs inspection rights, is a violation of
the implied duty of good faith and fair dealing.

42. Plaintiff has been injured as a result of the breaches by an amount to

be proven at trial.

COUNT II: BREACH OF CONTRACT
(Against Collins)

43. Plaintiff re-alleges and incorporates by reference paragraphs 1-36 as if

fully set forth herein.

-]3-
Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 14 of 63
44, The Personal Guaranty, as acknowledged, confirmed, and reaffirmed
in the Exclusivity Addendum, and the Exclusivity Addendum itself are valid and
enforceable contracts between TMS and Collins.

45. Plaintiff has performed pursuant to the Personal Guaranty and the
Exclusivity Addendum, and all conditions precedent to Collins’s performance under
the Personal Guaranty and the Exclusivity Addendum, if any, have occurred or
been performed.

46. Collins has breached the Personal Guaranty and the Exclusivity
Addendum by failing to pay for the damages caused by Sales Representative’s
breaches as described herein.

47. Plaintiff has been injured as a result of the breach by an amount to be

proven at trial.

COUNT III: INDEMNIFICATION
(Against Sales Representative)

48. Plaintiff re-alleges and incorporates by reference paragraphs 1-36 as if
fully set forth herein.

49. Inthe Agreement, Sales Representative agreed to indemnify and hold
TMS harmless from all claims, loss, damages, expense, liability or judgments
(including attorneys’ fees and costs) arising from or related to its acts or omissions
and its breaches of the Agreement.

50. TMS has performed pursuant to the Agreement, and all conditions
precedent to Sales Representative’s performance under the Agreement, if any, have
occurred or been performed.

-14-
Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 15 of 63
51. Sales Representative has breached the Agreement.as described herein,
causing Sales Representative loss, damage, and expense, including attorneys’ fees
and-costs.

52. Plaintiff is entitled to indemnification for these losses, damages, and
expenses, including its reasonable attorneys’ fees and costs, in an amount to be

proven at trial.

COUNT IV: DECLARATORY AND REQUEST FOR SPECIFIC
PERFORMANCE AND PRELIMARY AND PERMANENT INJUNCTIVE
RELIEF
(Against Sales Representative)

53. Plaintiff re-alleges and incorporates by reference paragraphs 1-36 as if
fully set forth herein.

54. The Agreement provides TMS an affirmative right, following
appropriate demand, to enter Sales Representative’s premises for the purpose of,
among other things, inspecting and copying Sales Representative’s books, accounts,
records, and files pertaining to Sales Representative’s services.

55. TMS made a valid and good-faith demand on March 19, 2021, to
inspect and to copy Sales Representative’s books, accounts, records, and files
pertaining to Sales Representative’s services. The demand complied with the
Agreement and all conditions precedent to the inspection right.

56. Sales Representative has refused the inspection demand and has
offered no good-faith basis or justifiable excuse for its refusal. Sales
Representative’s refusal is a breach of its express obligations under the Agreement
to permit access to its books, accounts, records, and files. Sales Representative’s

-15-
Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 16 of 63
refusal and breach are hampering TMS’s rights to investigate Sales
Representative’s separate breach of the exclusivity provisions of the Agreement and
Sales Representative’s suspect and unlawful solicitation of TMS’s customers and
potential customers for Competing Programs.

57. Absent equitable relief, TMS will continue to sustain certain injuries
that cannot be adequately redressed by any monetary judgment, in that, among
other things, TMS will forever lose its express, negotiated interim contractual rights
to have access to Sales Representative’s records to inform its related strategies,
including, inter alia, to investigate continuing breaches by Sales Representative of
its exclusivity commitments and to guard against Sales Representative’s poaching
TMS’s customers and potential customers for Competing Programs. Absent
equitable relief, TMS’s ability to monitor and safeguard its reputation and goodwill
with its customers will also continue to be compromised.

58. There is no remedy at law that will adequately compensate TMS for all
injuries and harms sustained as a result of Sales Representative’s breaches of the
Agreement.

59. TMS is entitled to a summary and expedited order requiring inspection

of the books, accounts, records, and files.

COUNT V: DECLARATORY RELIEF
UNDER N.C. GEN. STAT. §§ 1-253 TO 1-267
(Against Sales Representative)
60. Plaintiff re-alleges and incorporates by reference paragraphs 1-36 as if

fully set forth herein.

-16-
Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 17 of 63
61. The Agreement provides TMS an affirmative right to terminate the
Agreement upon the occurrence of an Event of Default. In the event of that the
Agreement is terminated because of an Event of Default.caused by Sales
Representative, Sales Representative loses the right to receive any further residual
share (from which Defendants earn on average more than $300,000 per month and,
given the term of the exclusivity agreement, has exceeded and reasonably would be
expected to exceed $1 million).

62. Plaintiff seeks declaratory relief from the Court that the breaches of
contract described herein constitute an Event of Default caused by Sales
Representative pursuant to the Agreement, entitling Plaintiff to terminate the
Agreement and cease all further payments of the residual share.

63. Whether the Defendants have committed an Event of Default pursuant
to the Agreement is in actual controversy and a declaration will provide the
litigants with relief from uncertainty concerning their relevant legal rights.

PRAYER FOR RELIEF AND DEMAND FOR JURY TRIAL

WHEREFORE, Plaintiff prays for the following relief:
(1) Specific performance of the Agreement, declaratory relief, and
injunctive relief in the form of an order or orders that:
a. Orders Sales Representative, within seven days, to provide TMS
full and unfettered access to its books, accounts, records, and files,
including but not limited to all records set forth in TMS’s attached

written demand, for the purpose of inspecting and copying them;

-17-
Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 18 of 63
b. Orders Defendants to indemnify and exonerate TMS for all and
from all losses, expenses, attorney’s fees and legal fees including
the fees and costs to litigate this request for specific performance
and injunction;

(2) a trial by jury on all issues so triable;

(3) that judgment be entered in favor of Plaintiff and against Defendants
in an amount to be determined by the jury at trial;

(4) that Plaintiff be indemnified for all and from all expenses of litigation,
including reasonable attorneys’ fees, expenses, legal fees, and costs of
investigation and litigation;

(5) that the Court issue declaratory and injunctive relief with respect to
the Agreement and the Exclusivity Addendum;

(6) that the Court award such other and further relief as-the Court deems
just and appropriate under the circumstances.

Respectfully submitted, this the 28th day of April, 2021.

| final

Thomas H. “Segars ©
N.C. Bar No. 29433

ELLIS & WINTERS LLP
P.O. Box 33550

Raleigh, North Carolina 27636
Telephone: 919-865-7000
Facsimile: 919-865-7010
Tom.Segars@elliswinters.com

-18-
Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 19 of 63
Joshua P. Gunnemann

Georgia Bar No. 152250

(pro hac vice motion forthcoming)
COUNCILL & GUNNEMANN LLC
1201 Peachtree Street NE

Building 400, Suite 100

Atlanta, Georgia 30361-3507

Tel: 404-407-5250-

Fax: 404-600-1624
jgunnemann@cogunn.com

Counsel for Plaintiff

-19-
Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 20 of 63
DocuSign Envelope ID: 5F282E92-C8EC-4B8A5-8027-8243D0D863CD

STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
SUPERIOR COURT DIVISION

COUNTY OF WAKE 21 CVS
TOTAL MERCHANT SERVICES, LLC,

Plaintiff

_— VERIFICATION

Vv.
TMS NC, INC. AND CHRISTOPHER Jury Trial Demanded
COLLINS,

Defendants.

 

 

Pursuant to N.C. Gen. Stat. § 1A-1, Rule 11(b) and Emergency Directive 5 of the April
12, 2021 Order of the Chief. Justice of the Supreme Couri~of North Carolina
concerning the continuing-operation of essential judicial functions in light of the
COVID-19 outbreak, I, Kirk Haggarty, make-this verification as follows:

I. I am_over the age of 21 and am competent to provide this verification. I
am Chief Financial Officer of Total Merchant Services, LLC, a position I have held
since June 2017.

2. I have personal knowledge of Total Merchant Services, LLC and
certain of its business activities, including those set out in the this Verified
Complaint, based on my own experience and my review of Total Merchant Services,
LLC’s business records, including the exhibits cited in this Verified Complaint, and
if called upon to testify I would competently testify as to the matters stated herein.

3. The factual statements in this Verified Complaint concerning Total

Merchant Services, LLC are true and correct to my knowledge, except as to those

-20-

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 21 of 63
DocuSign Envelope !D: 5F282E92-C8EC-48A5-8027-8243D0D863CD

matters stated on information and belief, and as to those matters, I believe them to

be true.

RKEKS

I affirm, under penalties for perjury, that the foregoing representations are true and

DocuSigned by:
Ge

Kirk Haggarty

correct.

Executed on April__, 2021

-21-

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 22 of 63
EXHIBITA

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 23 of 63

 
 

pa, ent sofuwons fcr your bu
| .
Sales Representation Agreement

This Sales Representation Agreement ("Agreement") is made this Ze day of Feb __

200 ©. by and Setween Vote! Merchant Services, Inc. 2 corporatinn organzed under the laws of
— | i \ oR

Nevada, with offices at 255 Goid River Road, 3° Flour, Basalt CO ate2t CTHS") and

 

 

MECBESUESS Crisulhing Hits CL [pote Ady organized under the laws of
- , 7 i)
Kio 79 Cale | eA | - wit its princigal pece of nusiness ai
Jeol Berks er Se AOI telucW NO oA7e if (°SR")
f { “S

SR and TMS agree to the following definition of terms,

“Account” means a commercial checking account maintained By Merchent for the crediting of collected
funds and the debiting of fees ‘i charges pursuant te the terms of this Agreement.

“Agreement” means this document.

“Authorization” means ¢ computerized function or a direct phone cal tc a designated number io examine
individual Transactions to obteiy approval from the Card Issuer.

“Card” means {i) a vahd credit, debit or payment card Issued under license from Visa ULS.A., Inc., Visa
international, Inc . o¢ MasterCard international Inc., or (ii) any other valid credit, dedit or payment card
accepled by Merchant under thelterms and conditions ef a separata Merchant Agresment.

“Cardholder means the person — name is embossed upon the fece of the Curd.

“Card Issuar’ means the financial institution or company which hes provided a Gerd to e Cardhaider.

“Chargeback” means the procedu re by which a Sales Graft (or disputed porticn thereof) is returned by &
Card Issuer because such item cpes nol comply with the Card Issuer's applicable operating regulations.

“Imprint” means (ij an imprassicn on a Sales Draft manually cbtainee from a Card through the use of an
imprinter. or (ii) the electronié equivalent obtained by Swiping a Card through a terminal end
electronically printing a Sales Dreft.

“Informatian” means written agreements, sales {tersture, customer lists. pricing guidelines, manegement
reports, computer instructions, spreadsheets, templales, files of data and all related items which form the
hnowledge base upen which TMS, it: vendors, end Associations rely tc cperete their business
enterpnses.

“Merchant” means each business solicited by SR and approved by TMS, that is @ party to a Merchant
Agreement signed by such business and TMS.

 

“Merchant Agreement” means an agreement entered inte between TMS and a Merchant pertaining to
Trensaclions by the Merchant. |

“Processing Program” means the Card processing services and crograms oercd by TMS.

 
‘Products’ means ail such geods and services, other items of tangible eersonal property and service
contracts that are seld cr rendared by Merchant.

“Rules” mearis all by laws, rules, operational regulations, procedures and guidelines ydramulgated by
Visa USA, Inc, and MasterCard [international Inc. (Including but not limited to Visa Operating Regulations,
MasterCard [nternational Rules and. MasterCard Member Service Provider "MSP" Ruies). or any
applicable regional or national credit or debit card association or netyork (each, an “Association”), and
the operating manual end any |written operating of uriderwriting guidelines of TMS with respect to the
operation of the Processing Program (including changes thereto fernished Tram time to ume by TMS to
SR). r

|

"Sales Draft” means the Imprinted paper form evidencing a Transaction.

“Services" means those functions, duties, and responsibilities provided to TMS by SR, es delineated in
Section 1 ef this Agreement.

|
“Systems" moans sofware, harpware, jorms, decumenlation, instructions, policies, anc
znd information which are employed by TMS, ks vendors. and ths Associations i
processing services and progra re

 

a Of.

“Transaction” msens any retail sele of Products, of credit for sucii, fromm @ Nerchent for which a customer
makes payment thtough the use of any Card and which is presented for peyment,

“Voice Authorization” means_a direct phone cli to 2 designated number io examine and obtain approval
on én individual Transaction fram the Card Issuer.

For the mutua! promises contaised herein and other good anc yaluabia consideration, the receipt and

sufficiency of-which are hereby pernowiedaed, TMS anc SK agree as follows:
4, Services to be Previded by'SR: During the term of this Agreement, Sm wil provide the following
services (the "Services”) to TNS iregarding the Processing Program:

{) SR will actively market the Processing Program fo businesses which engage in the sale of
merchandise and/or services and desire to hcnur Cards, o7 financiai institullons which wish to oFer
similar programs te such businesses

(ii) SR will actively recruit b inesses for T¥S who meet TMS’ eligibility criteria as Gescribed in its
underwriting guidelines, as such guidelines may be modified, supplemented of substituies from time to
time by TMS. Befere proposing ja business for application inte the Processing Program, SR will screen
such business in the manner des fibed herein,

|
(i) SR wil assist businesses in cempieling TMS‘ application. Ail businesses recmited by SR shall
submit an 2pplication to TMS through SR. SR shal! represent enc warrant that each such application fs
genuins and valid anc that SR is ware of ne fact contrary to the information in ihe zpplication.
(iv) SR wiil provide other ongobig supper to TNS and Merchants far the intended operation of the
Processing Program ]
in cornection with the provisiond of (he Services, any wntten solicitation materiais referencing TMS and

used hy SR shall either be furnished by TMS or receive TMS' price wetten epproval. No materials utilized
by SR shall state or impty that SRlis panicipating in or conducting any activity precluded by the Rules.

 

2. Approval or Rejection of Merchents: TMS reserves the right, in its sole and absolute discretion, to
approve or reject any business for inclusion into the Processing Program, and to terminate eny Merchant
at eny time. The relationship cresies by a Merchant Agrerment shall be owned exclusively By TMS, and

|

aims - Sar aaseks | Faget

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 25 of 63

 
SR will act solely in the ce pa a service representative 1o Merchants, es directed by TMS In order to

preserve its rights hereunder. 1

MiS may, from time to time, estabiish anc approve terms, policies andi/cr

procedures with respect to the |Processing Program, including without limitation all business solicitation

and zpplication procedures ed restrictions, business qua!

  

Aeation criteria, Trensaction processing

procedures. customer service levels and all fees with respect theretc. SR shall at ai! times follow such

terms, policies and procedures

3, Compensation and Liavilitytto SR: In tensideretion of SR performing the Services, SR shall receive

compensation in the amounts

nd él the times described in Exhibit A. Such compensation shali be paid

onty for those Merchants ti) to which SK has rendered ihe Services, (i} who complete and sigr all

reautired documentation, includ
znd begin processing, and {iv}

ng the execution of a Merchant Agruemert, iii) who complete Conversion
who were not previously opereting under 2 Merchant Agreement. SR witi

zssume no liability fur any Chengeback that is attributable ic or uncoliectibie trom Merchants

4, Covenants, Renresanistions
SR is adequately sxperienced
reasonable diligence, in a profi
adnere to 2H applicable laws,
laws.

and Warranties: SR covenants, represents and warrants to TMS: {a} tha:
Lad trained to perform the Services, and will perform the Services with
bssional manner, in etcordance with ali epplicable Rules. §R will also
Ules end reguiztions, including but not limited te consumer protection

 

(b) that SR will previde THiS

Lerrent and updated credit reports {er the authorization to obtain such

reports), hank and trace references, financig! and other information on SR and iis directors, officers,
shareholders, partners or principets ss TMS may reasonably request, during the term of the Agreement,
as follows: {{] semiannually (by February 1 and August 4) for the first two yeers of this Agreement, and ay
annually thereafie: (by February 4). Ail information furnished or tu be furnished to TMS by SR is arid snail
be true, complete and correct in all respects, SR will aliow TMS or jis representatives or regulators
{including representatives of the Asscciations} access to the premises of SR upon reasonable notice at
reasonable Gmes wittr respect! to the performance by SR of the Services. Sucing the tern of this
Agreement, and for e period of ona year thercafter, representatives of TMS may, Guring normai business
hours, meke copies cf SR's bdoks, accounts, records and files pertaining to SR's pericrmance of the
Services, |

|

{c) SR is not under any obligation, contractually or otherwise, that would proh.bit it from entering inte
and perfomning this Agreement.

 

id) SR will keup complete and cetafied records relating to tic performance of the Services and its
obligations under this Agreement, which it shali make-availabie upor request of TMS at reasanable tines
and intervals. SR agrees to and will assist TMS in any regulatory exuminations oF proceedings related to
the performance of this Agreement and businesses recruited by SR.

te! SR will continue in business throughout the lerm of the Agreement, and maintain adequate financial
Capacity to Operate its business

(f} Neither SR, nor any officer, director, sharcnolcer, pariner or principai of SR, nor any person
perorming Services hereunder, has been canvicted of 2 fefany.

{cj Except as provided herein, SR will not directly enter into any agreements wilh Merchants relating to
the Services or eny other servibus or programs. SR will not by involved or nave any interest in any
sefiement of funds transfer protess between TMS, eny Merchant or customers of Merchants. However,
with the prior writien consent of TMS, SR may offer to Merchants other services noi ofiered by TMS or
related to the Processing Program. TMS shail have no responsibility, obligation, or liability with respect
to any such agreemenis or serves, TMS shati not ce liable lo SR for zny programs, services, of related
fces or other charges payable by any Merchant to SR, and TMS is not 2 Surety, quarantor ar primary or
third party obiigor to any agreement between Merchant and SR,

{h} SR‘s parformeance of this Agreement will not violate any appiicable law, mule, regulation or agreement
to which SR may now or hereaftar be bound

 

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 26 of 63

acs Page nt

¢

 

 

 
 

(i) All persons associated with SR in the periormance of the Services shall be bona fide empicyees af SR
and, except to the exicat sp cifically authorized by any Association or the Rules, shail not be an
independent contractor or ingepencen! siles organization, unless registered by TMS.

() Except as disclosed in w jting and attached hereto, neither SR nor any of its officers, directors.
principals and owners: (a) is a bery to any pending tigation, (5) has been subject to a fine or pesalty of
any Association (including with respect io the Rules), or (c) nas been deregistered by any Association.
SR will promptly cotify TMS i weting of any such fitigation, fine, penalty or Geregisiration during the
term of this Agreement, and SR with be solely and exclusively responsibje for any fine cr penalty, aod
shall indemnify end hold TMS harmiess, in respect thereof.

(k} SR is duly organized, validiy existing and in good standing under the State or Commenwealin
specified abeve. SR has full power and authority to operate Its business anc to enter into and perform
this Agreement. SR has all necessary licenses 2nd qualifications to conduct its business end perform iis
obligations hereunder. Al necpesary action (Go euthorize, execute, deliver and psrnorm this Agreement
have been taken, and this Agreement constitutes the legal, valid and binding obligation of SR,
enforceable eccarding to its terms, and dees mot violete any charmer documents, jaws of any agreement
te which SR is bound. |

(\} SR represents that the sales and execulive offices itemlred in Exhibit C represent all of the sales
offices of SR, and thel no other! office or amy other seies organization shall subi business epplications
through any of these offices. 5 understands thet violation of this requirement would violete specific
Association Rules end, inerefore, is grounds for termination for cause by TMS. SR shail notify TMS in
writing of its opening of any guedienal sales offices 2t least thirty 130) days prior to the Cate they ere

ocened. |

(m) 5K represenis that ali of i owners, directors, principals, executive and fina::ciai Management. end
officers-are ull listed in Zyhibtt D. SR represents that this jisl represents ail of the individuais who
edminister the financial, executive and stretegic planning functions for SR. SR shall obtain TMS’
approval in writing betare adding different owners, directors, principals, exetutve or financial managers,
or officers, with such approval to not be unrzesenadly wahhacid. SR understands thai viviation of this
requirement is grounds for termination for cause by 7M5.
|

5. Term end Termineuon: la)\ Uniess otherwise termingted 25 provides herein, this Agreement shall
continue in effect for 2 period df three (3} years after the date hereof. and snall nutomaticaily renew for
successive ong {1} yee: periods; unless either party cives written notice of termination at ieast ninety (80)
days prior to the next scheduled renewal dale, Either party hereto may terminate this Agreement upon
the occurrence of any “Event df Default” specified in Subsection Sic} which is not cured as providce
herein. In the event cf termination, any Information, forms or materials in the possession or control of SR
relating to Merchants or the Services to be performed hereunder sali be promptly returned to TMS.

TMS or SR from providing the Services required by this Agreement, this Agreement will aulametically

{b) Notwithstanding the ng the Be he parties have the following tights: if Visa or MasterCars prohibits
terminate as of the effective ot such prohibilian

tc) Each of the foliowing acts ay constitute an Event! of Default under this Agresment:

(i) Ether pany fails we pay the other party when due any payment, credit or other amount Cue under this
Agreement, and such failure continues for a period of fifieen (45) business days afer written netice has
been sunt ic the nonpaying party,

1

{ii} Either party files for bankruptcy, Insolvency, liquidation. or eny similar proceeding, oF hes such @
proceeding instituted egainst it. "" the oroceecing is noi dismissed within 80 dzys.

(iti, Any representetion or wartanty made dy a party to the other party is faise or misleading In any
material respect as of the date made, or becomes false or misleading at any tite during the term of this
1

4
{

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 27 of 63

Feseh | Peye Vault

 
Agreement

{iv) Either party fells fo perform any materia) obbgation or covenant specitied it this Agreement, ar in any
terms, policies OF dlahadenelite chavs pursuznt to this Agreement, anc such fafiure {5 not euked
within thirty (33) days of written notice to the cefiauking perty spechfying the breach, or SR violates
Section 7 hereof and such yiolption conmtuiues for 2a period of five (3) Ousiness days after written nouce
has been sent to SR.

(v) Either pacty: {a} Knowingly engages in activities which viciate the Rules, of which cause the other
party to violate the Rules: (b) pperstes in an unsafe, unsound manrer, or commits fraud or suriers 3
material adverse chenge, financial cr otherwise; ar fc) engeges in activibes wien resuil iy undue
economic herdship end‘ar damage vo tne goodwill of Ine other pery,

|

(vi SR or its represent2uves are employed in practices th
may ba deemed to be potentially injuricus to TMS or the Associalions

  

i involve elements of fraud or conduct thet
i involy= ele

. : , | a . oo
(vii} SR violales the provisions P paragresh 4 (i) and 4(m) of this Agreement.

{c} Upon the occurrence of an Eveni of Defauk, the nondefeulting pany will have the right to: —)
immediately terminate this Agreement in whole or in part upon written notice; and (ii) pursue all other
remedies available zt law or jin equily which the noadeiauliting perny may elect to pursue, either
successively or concurrently, 28 such remedies being cumulative. in no event shail either party de tieble
far incidental, consequential, special or punitive damages ar loss of profits,

{e) In the event that this Agre snent is terminated other than because of the occurrence of an Event of
Default caused by SR, TMS enall continue to pay tc SR the compensation specified in Section 3 hereof for
so jong as SR remains in busingss under the same Gwnership oF for so jong.as THIS cantinves to receive
fees from Merchants whose Merchant Agreements were obtained by SR, whichever ts snorer
Notwithstanding the above, aftet ene year. TMS shail noi be obligated to compensate SR for any month in
which SR's earnings-from this Agreement fall beiow £250. Jn Ihe event that this Agreement is terminated
because of en Event of Defauit caused by SR, SR shall receive no fees under Section 3 herect aker such
termination.

(f) This Agreement shat] automatically terminate in tne event SR is Geregistered by any Association or
TMS ceases for eny reason te be # member ef any Association; provided however. thal such ierminetion
shail only be effective with respect io that particular Associavion, uniess and unti! eliher fi) all eppticabie
Associations have deregistered SR or membership by TMS hus ceases in all apphcadle Associations, enc
then the Agreement shai} terminate in its entirety, oF (i) the party remaining in gocd sianting cives
written notice of termination of the entire Agreement to the other.

6. Independant Contracter Relaflonship: The relationship of TMS and SR is thai of independent parties
contracting for services only, ani is not employer-empioyee, parmner, principal-agent o7 joint venture. SR
will not be entitled to panicipatelin programs or benefits of TMS. SR is not un agent of TMS. SR has ne
authority whatsoever to bind TMS by representation, contract or agreement of eny kind, or lo incur any
Indebtednoss or assume any obligatiuns on behaif of TMS. SR will use reasonabie care and judgment in
the performance of this Agreement. SR will be solely responsible for all ob!lgations and responsibilities
incurred or assumed by SR

7. Trademarks, Name, Servicamarks: {a} SR agrecs to abide by tac provisions cf Wiis Section tegarding
the use ot TMS’ names, trademarks, and servicemarks, During the term of this Agreement, SR may use
the names or marks of TMS onlyjay expressly authorizod herein, or as otherwise proviced by TMS fy its
prior, written approval. Any authorized use of the TMS names and/or marks shall be in a manner that is
dignified and consistent with TMS’ high corporate image siandards. SR will not use the names or marks
ef TMS for any purpose not reletdd to this Agreement, SR agrees thai fis nor acquiring any mght, utle or
imterest in the names or marks of|TMS as a result of any authorized use hereunder, and SR acknowledges
that TMS is the exclusive owner $f tts names and merks. Any such use authorized by this Section is not
assignable or transterable. SR wii! take no action. or make use of TMS’ names or marks, which will

 

 

Mase tat

Case 5:21-cv-00240-M Document1-1 Filed 06/02/21 Page 28 of 63
 

damage or diminish TMS’ gootwill or impair TMS’ rignts therein. SR shall, upon receipt of written notice
from TMS, cease any act or priclice that in TMS‘ opinion Gemeges or diminishes fts goodwill or impairs
its rights. If, after such notice, $R fails to immediately cease any such ect cr practice, TMS may in its sole
discretion revoke. cancel 2nd tarminate all of SR’s rights of use granted hereunder by delivering a written
notice of termination, which shbli be effective on the date of receipt by SR. No use shall be mace ky SK
of TMS! names or marks alter (He eapiration or termination of this Agreement.

ib) SR acknowledges that each Associgztion is owner of its respective names. trademarks, and
servicemarks, that SR will nol contest the ownership of such names or marks, and that SR wili rot use
any such names or marks on Its Own behalf. Moreover, SR will not suggest, imply or in any manner create
zn impression that it is a member or an authorized representative of such Association or that i is other
than a saies rapresentative of TMS. SR may not create an impression thet eny such Association in any
way endorses SR or the services which SR prevides on behali of TMS, Notwithstanding the foregoing,
SR may use one cr more Assocation names or marks subject to the conditicn ihat such names or marks
are used in accordance with thé Rules, and that {he names and marks are used pursuant to the express
written instructions of TMS, if such names or marks ere used on SR's statinnary, letterhead or business
cards. SR shali not acquire any tight, title or interest in any names c: merks of any Association. and will
take no actions which will dimidish or dzemege the value or rights of any such names or marks. No use
shall be mede of the Associatidn names or marks efter expiration ar termination of this Agreement and
the tse of any names or marks ;shell be governed by appiicable licensing egreements then in efect, anc
shall not be used in violaticn, of such agreements TMS or any Associsticn shall have the right,
immediately and wahout notice| tu prohibit SR from performing any turther service or activity reiated ta
the use of Association names or marks, shoulu this Agreement be lerminated or should SR violate any
Rutes or if SR is deregistared onterminated by any Associations.
\

(c) SR agrees to use all Sysiems and other information identified or reescnebly understoad to be
contidentiai or proprietary solely to periorm iis duties hereunder, and not for its own use or for any olher
purpose, and will treat such Systems and other confidential information in at least as careful and
contidential a manner as SR sy its Own confidential anc proprietary information. SR agrees and

 

acknowledges that eccess to any Systems and other contidential information docs nat convey to SR any
right, title, interest or copyright jhercin, or any license to use, sell, exploit, Cony or develop such Systems
or confidential information, other than zs authorized in connection with the provision of the Services, and
SR will limit an¢ess to such Svetams and confidential information te only those of its employees with a
need to have access thereto te perform Services under this Agreement, and will maintain reasonable znd
appropriate safeguards to prevent the unaulherizod eccess te or use of such Systems end confidentia!
information. Upon request of 7N.S, its vendor, or any Association, or upon termination of this Agreement,
SR ayrees immediately to cease!any and ail use of Systems and confidential intermation, and to promptly
deliver to TMS, its vendor, and eny Association, ali such Systems and confidentia! information that is in
the possession or control of SR, end ta immedialely cease any enc all use of such Systems and
confidential informetion. SR will Immediately advise THIS, fs veacor, and any Association if ary
tnauthorized perscn or externd! entity seeks access to ihe Systems or Ihe confidential information,
whether by legal proceeding or spenise.

{d} SR acknowledges aad agrees that anv Asscciation shall nave the right, either in lew or in equity, to
enforce any provision of the Rules and to prohibit any and al! SR conduct that creates a risk cf injury to
such Association or that may adversely affect the integrity of its Systems. SR egrees to refrain from
taking any action that would have the effect of interfering with or preventing an exercise of such right by
any Association, In the event of eny inconsistency between any provision of this Agreement and the
Rules, the Rules shall be afforded! precedence and shail apply.

8. Indemnification: Zach pany agrees to indemnity, defend, save und hold the other pany harniess from
and against any and ali ciaims, loss, damages, expense, liability or judgments {inciuding ettomeys fees
and costs) arising from or related to [?) ts ects or omissions (including thase of Its employees, agenis,
partners, principais, or representatives): (ii) failure to hold ary necessary license, permit or authorization
to conduct business or perform lis obligations hereunder; {iii} breaches of this Agreement; {iv) any of its
respectrve cbiigations to any Metchant and/or their customers of any other third party; (v) infringement of
the name or mark of the other party or en Association: anc (vi) any failure to fully comply with
Association Rules. |

t
|

 
ort

g

=o. ary

Non-Sulicitation of Merch

  

ts: (a) During the peried trom the date of this Agreement to anc including

the fih (5°) anniversary of the date of the termination of this Agreement, SR shaif not, directly or

indirectiy, though any agent or
capacity whatsoever, without th
business with any competiter 0
Payment Systems, Inc., a Ges
business with, or divort busines
of the Merchants, on the cne ha
foregaing.

 

{o) The prohibr

sciicits SR to terminate its processl:

Work with Merchant in finding a]
activity with a Merchant, SR sh
provide a written explanation
aproruntty fo co

(c} For each violation of the prohibitions set forh in Subse

set forth in Subsection 9(b) abc
greater of (i) $500, or (1f} the pro
the three most recent monifs in
tive violations si eithe: Subsect
deemed to be an Eveni of Geteu

Agreement immedistely on wrilte

representative, on behalf of himseif or any other person or entity, in ary

e prior written consent of TMS, {i} cause or induce any Merchant to do
TMS or of Global Payments Direct, tnc., formerty known 3s Nationa! Data
rgia camporation (“Global”), or to ceese doing business with, reduce
s from TMS, or (ii) in any way interfere with the veiationship betwee: any
and TMS and/or Globel, on ¢he other hand, or atlempt to da any of the

i

g,

ons set forth in Subsection 9a) above shall mot epply where the Merchant indepencenily

nr
*

9 relationship with TMS of Global, in which case SR is permitted to
replacement presessing progrem. However, pricr to engaging in andy such
all first advise TMS in writing of the Merchant's decision, and #s weil

h{ the Merchant's Cecision, all in order to provide TMS a reasonable

uie

mmunicata with and retein thet Merchant.

4

ction S(a} ebove, or of the notice requirements
ve, TMS shall have the right tc collect 2 defauit fee from SR equal ia the
duct of (x) 24, and {y} the average morthiy commissions paid to SR over
which the Merchant actively processed with TMS and Global. in 2adtuon,
ons Sta) or §(b) ahove within a six {6} conseculive month period shail be
< by SR under this Agreement, thus giving TMS the right to termingte this
n notice fo 5R.

 

16. Miscellaneous:
transferred of assigned by SR,
or in any other manner extend

n
an

{a) This Agreement end any fights or obligations hereunder may pol Se sold.

ar may SR delegate, subcontract, license, sublicense, essign, franchise
transfer any responsibility, right or ghligation hereunder to any other

=

person or party {cther than to employees of SR ic perform hereunder) without the express rior written
pray P Pp Pp

consent of TMS. in the event

1 the sale, merger, consciidation or cther similar or significant event

aHecting the mature, ownership or contre! of SR, then any Such change of contcol or successor ky virive

of such event Must De approved by TMS, such apercvai not be unr

sShatt he oinding upon and sha
Successors and 2ssigns.

(6) All exhibits attached hereto

easonably witnheld. This Agreement

{l inure to {ac benefit of the parties and their respective and pennitted

jarc an integral part of tus Agreement and dre expressiy incourperaied

herein and made part of this Agreement

fc) Unless otherwise stated
termination

(d} This Agreement raay not be emanded, modified or waived except ln writing, signed by both pert
the event of an inconsisteacy be

shal! control and tuke precedenc

Herein, the terms of the Agreemeni skaii survive exolrations- or

yes. In
foen the terms of this Agreement end any Asscciation Rules, the Rules

b.

 

 

1

age 227

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 30 of 63

 
{e) All notices required tc be given hereunder shall be in writing and shail be deemed to have been given
or made when personally delivered, delivered by facsimie with an enswer confirmed tack of by cxoress
courier or malied postage prepald return receipt requesicd (unless a different address is designated}.

to SR: Mee By C Arie cS (4 c ty LK azz; Fe
zl PLES Ch idsge Ce Oo
; . ¢ /
Raltseh \/C  PPOlf

er] |
ifto TMS : Totai Merchant Services, ine,
255 Goid River Road
3° Flocr \
Basait, CO B4624
ATTN: President!

if) SR will mot tie other services or proyrums te the Services or the Processing Program. without the
express prior written consent of TMS. SR may not cbtein irom Merchants any assignments of any
obligatiun of TMS io pay or reimburse Merchaars for amounts arising from setdement of transactions
under the Merchant Agreement! All Merchant Agreements will be executed by TMS, ena SR shall not
enter into any separete agreernent with respoct to any services provided by TMS for Fierchanis. SR may
not collect funds duc TMS from Mercharts, and SR shell not have access to any Account or funds due
Merchants.

fg) Faiture of either pert Lo exercise of eriforce its nights nereundger shail not be deemed es a waiver of
such rights. |

fh) This Agreement shzil be governed by and construed in atcordance with the internal laws of tne State
of Coleradg, \i any provision oflthis Agreement is held to be invalid under any applicablo statute of rule
of law by a court ct competent jurisdiction, it is to that extent deemed omitted end the validity of the
remaining provisions Shall not be affected thereby.

 

{ij Neither party ts responsible!{for faiiure or delay in performance caused by acts of God, strikes, floc,
fire, war, public cnemy, electrical or equipment failure, failure of third parties or any event beyond tts
rezsonable control

GO) This Agreement constitutes the complete and exclusive statement cf tne Agreement between THE
and SR regarding the sedject mbtter hereof end supersedes any pricr communications end agreements
whelher written of oral,

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on tne date written
above. 7

:

 

 

 

 

 

Total Merchant Services - SR fie
foe : te tin 2 LLLLEL
By fF = By [LeU pe Cte iA byge COOL
| : , 7 ; a Tao
: oh Fie it _. Z f ft
Name a vemeMintca Collins [Chris 12 Pe Colts
- | _ aa,
ie se ee vaialenuiargy~ Treg, jit er SMEG
‘ 7 ——=
Attest | Attest
—_——| ——
Date é pate 2° 20D- OF
|
j

 

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 31 of 63

 

es
EXHIBIT'A
| COMPENSATION TO SR
|
|

Amount of Caroensation:

Option #4 - Buy Rate Program: TMS shell pay SK 100%, above the pre-cstablished buy rates noted in
Exhibit 8.

Option #2 — Revenue Sharing Frogram: TMS shall pay SR 50% of the cifference berween the rates anc
fees charged to each Merchart and the rates and fees that TMS pzys to Asscciations and venders in
respect of such Merchant, as described in Exhibit 8. The monthly compensation will be calculated by
faking the difference beiween the rate and fees charged to ihe Merchant and the fate and fees paid by
TMS according to Exhibit B.

 

The selection of Option #4 or Cption #2 shail be made by SR on a merchant-by-merchart basis, atthe
time the Merchant is approved by TMS

To the extent that the SR selects Cptian 32, it wili aise paricipate in ine following bonus programs:

Ai Level | Sonus: tn addition ta the 50% revenue sharing program, SR shall receive 10% of aii
revenue Slreams received by TMS (the “Level i Bonus”) on account of transactions generated by

Retail Murchants, af the i teveis:

(i) if the SR ecilvetes a mintmem of fity (50) new Retzil ferchamts during any monit
commencing iafter the Start-Up Date, then the SR will receive the Level-l Bonus on
account of transecilons gerereted by Retail @erchents during such month; ead

|

{i} +f the SR activates a minimum of five hundred (600) new Retell Merctisnis durng any
conseculive tyelve (72) month period ending on an anniversary of the Stert-Up Date,
then the SR will thereafter receive the Level | Bonus umtil this Agreement is terminate
in gccordance wilh its terms; end

(fi) ii the SR actibstcs a minimum of one thcusand (1,000) new Retsli Mefchants during
any consecutlye iwenty four (24) month period ending on the second anniversary of
the Stan-Up Gate, or any anniversary ihereatter, then the SR will receive the Level |

Bonus until ihis Agresment is terminated in accordance with its terms.

The SR shall de entitled|to receive only one Level | Sonus at any one time, even if the SR hes
qualified for such bonus by meeting more than ene of the thresholds sot fortn above.

B) Level lt Bonus: In addit-dn, the Levell Bonus will be ennsaced as set forth below:

(lj HW the SR actiztes 4 minimum of one hundred (109) new Retail Merchants during any
month commencing efter the Start-Up Date, then the SR will receive, in addition te the
Level ] Bonus: 5% of eli revenue streams received by TH'S {ihe “Level i Bonus”) on
account of trahsacticns generated by Rotali Merchants during such month; and

(Uy Ii the S& activates a minimum of one thousand (7.000) new Retai) Merchants during
any consecutive twelve (12) month period encing on an aniversary al the Srart-Up
Date, then the SR will receive both the Level! Bonus and the Level 1] Bonus until this
Acreemont is jerminated in eccordance with its terms; end

 

iy K the SR activeles a minimum of two thousand (2,500) new Retail Merchants during
|

TefS Ss ha Pls | Pay woe et

Case 5:21-cv-00240-M_Document 1-1_ Filed 06/02/21__Page 32 of 63
any comsuculive tweniy four (24) month period ending on the second anniversary of
the Star-Up Bate, or any anniversary thereafter, then the SR will recelve both the Level
| Bonus and jhe Level [] Bonus until this Acreament is terminated in accordance with
its terms.

The SR shall be entilled lo receive only one Level II Bonus at any one time, even if the SR has
qualified for such bonus|by meeting more than one of the thresholds set forth above.

 

C) Level ii Bonus: in addition, the Level i Bonus and Level II Bonus will be enhanced as set forth
below: |

ro) If the SR activates a minimum of one hundred fihy (150) new Reiali Merchants andfor
MOTO Merchbnts during gny month commencing 2fer the Stan-Up Date, thea the 5R
will rece:ve, [np addition to the Level | Bonus and Level 1 Sonus {to the extent seid
bonus levels! are met). 10% of all revenue sireems received by TMS (ihe “Level Til
Bonus") on account of iransaciions genersied by Rotaill Merchanis and MOTO
Marchants during such month: and

(ili ff the SR activates a minimum of one thousand five hundred {4,560} new Reteil
Merchants and/or MOTO Merchants curing any consecutive twelve (12; month period
ending on an anniversary of the Start-Up Date, ther the SR will receive ihe Level i
Bonus (in adtiition to the Level | Bonus and Levei li Bonus te the extent seid bonus
levels are mel} until this Agreement is terminated in accordance wiih Fs terms; and

{uy It the SR sec fates a mininum of three thousand (3,006) new Retail Merchants andor
MOTO Merchknis dudag any consecutive twenty four (24) month period ending on the
second enniversery of the Start-Up Date, or any anniversary thereatter, then the SR
will receive te Level ili Bonus (in addition te the Level 1 Bonus and Levei I! Bonus to
the extent Said Donus levels are met) until this Agreement is tenninated in accordance
with its terms

BD) Level iV Bonus: In addition, the Level | Bonus. Level i Bonus and L=ve! Wl Bonus will be
enhanced as ssifonh sejow:

ay $ the SRuuctiaeies a minimum of two hundred (200) new Reiai! Merchants ascior MOTO
Merchants during any month commencing eter lhe Stert-Up Date, then the SR will
receive, in 2dHitian to the Level f Sonus, the Levei il Sonus anc Level ili Ganus {to the
extent said bonus levels are met), 5% of all revenue streams received by TMS {the
Level IV Bohus") on account of transectiens generated hy Retail Merchants and
MOTO Merchénts during such month; and

(i) if the SR ectivates 2 minimum of two thousand (2,006) new Retail Merchants end/or
MOTO Merchenis during any consecutive twelve (12) month period ending on an
anniversary cf the Stertdip Bete, then the SR will receive the Level IV Bonus (in
addition to the Level | Goaus, Level fl Bonus and Level fl! Bonus to the extent seid
bonus levels are met) until this Agreement is terminated in accordance with its terms:
enc

(1) lf the SR activates a minimum of four thousand (4,000) new Retell Merchants and/or
WOTO Merchants during any consecutive twenty four (24} month period ending cn the
second annivirsary of (he Stanf-Up Date, or any enniversary thereaker, then the SX
will receive the Level l¥ Bonus (in addition to the Level | Sonus, Level /l Bonus and
Level |! Bonus to the extent said bonus levels are met) unti! this Aureement is
terminated in &ceardance with its terms.

For puraoses of the bonus pragrams described above, the tary "Retail Merchant” shall mean an Option
#2 selected Merchant with 2 retell hesec discount rate; the term “MOTO Merchant’ shall mean an Option
#2 selected Merchant with a dirtct marketing/MOTO discount rate: and the tern “Start-Up Dete” shall

 

ASIF SE | Beet FILES }

 

Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 33 of 63. —.______——

 
Mean the earlier of (x) thirty (29) days after the date of this Agreement, or (y) the date that SR's first
Merchant e¢count is approved under this Agreement.

For purposes of the foregoing
vendors, aS reflected in Exhibit

compuiations, the rates and fees charged TMS by Associatians and

8, are subject to chenge by such Associations and vendors at any time.

These changes wil be passed through to SR immediately, without poor notice lo SR, and will also result

in proportional changes to all off

Separately, SR may request en =

 

the fees referenced in Exhibit &:

mendment to the fees charged to Merchants by giving written request of

such amendment to TMS at least 30 days prior to the effective date of the amendmeni, provided Merchant
has been given notice haat Rs #s Merchant Agreement. This request must also be accompanied

with a newly signed Merchant 2

tes and Fees Schedvle, signed by Merchant

TMS reserves the right to offer additional bonus programs from time to time. Such additional bonus

progrems wiil be provided at the

discretion of TMS, mazy be revised or terminated ai the discretion of TMS,

and wiil be published on the TNS website.

Timine of Compensation:

Compensation calculated for 2 5
such month. At the time of eac

nonth's Transactions shall be paid within thirty days (30) after the end of
H payment, or Soon thereaHer, TMS will provide a statement detailing the

computations used by TMS in arriving at the compensation. The statement will include Merchant voiume,

rate and fees charged to the ivi
TMS may be deducted from such

gichant, and revenue generated for each Merchant. Any amounts owing

compensation or TMS may directly DiIL SR.

Page ¢) o° 25

 

Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21_Page 34 of 63 _

 

 

 

7s.
AGH . Sard pass

EXHIBIT B
TMS/HSBC BANK PROGRAM
COST STRUCTURE TO SR

9° N #1 ~- BUY RATE PROGRAM
You recaive 100% of 132 discount traneactioné! and sislement fee revenue m excess cl pre-established buy rates

 
 
  
  
  

 

scoumt Reve (Retail

  

Feu Auta

  

iNebvor®, Cumurmsycator

 

 

 

itnscoun Pat

 

 

 

 

 

 

Naa & Noen-Quenied Surcharge ©

 

“Det

 

 

 

 

 

GPRS ‘Mreiess Senice Fees Ue cg yan) 2008

pimex Ennaliten! Sonus

 

 

{UU CHOSE ORE!

 

  

 

  

 

 

 

 

Fage W2e're

Case 5:21-cv-00240-M Document 1-1 Filed 06/02/21 Page 35 of 63

 

 
ING PROGRAM

us ve ite: 2 petesr te ats

      

OPTION #2 -REVERVE SHAR

 

 

 

 

 

 

—

Beets

 

 

 

 

 

SViireiess &

 

 

 

 

 

 

o Fer Wer Fee

Sins esate sy

 

 

 

 

 

 

* Rale eerie woul Gene: tf | a5"

 

Feces beg tt

 
EXHIBIT ©
Offices of SR

Gt 22- 2027 (14)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

yn Chcishpher CaM inf
Name ° T cep
2% 5 2icburmni Ria Le. Biltup Me Pal Af
ern a:
i |
2) — CEM IAS G/F Bk: PO 26 oC)
Katie Telephone
LPS OS Ri cbregny 1 Coy DL. #4 LGA ZV CS FE
Address, i
3) —
Name Telenphore
Addrass SS
4)
ame Teleohone
Address = |
5) ee oe
Name Telephone
Address Sy *
6) ee
Nusne Telephoze
Address

SEIZES - Bait ROG

 

Case © 5: 21- -CV- 00240- M _ Document 1-1 Filed 06/02/21 Page 37 of 63.
 

EXHIBIT D
Owners, Directors, Principals, Execiitive and Financial Managers and Officers

i CAcistophec CALL PII SO

Name Social Seer ity t ‘Number “%, Crwnership

LAS 05" Richmond Rua Der Salas Af Deve lgerunk

 

 

 

 

 

 

 

 

 

Home Address | Responsibilitics/Sta tus/Pasition
2) Mon [ra Cad iat | PH STO
Name Social Security Number Ya Ovenersilp
CAr ET ; = 4 j - be yy fh
12505 2 (hrc pats Ie BOMALCRSL
Home Address Responsibititie/Status/Position
3) }
Name Social Security Number % Ownership
Home Address i Respunsibitities/States/Position—
4) j
Name Social Security Number % Ownership
1
\
Home Address | Responsibillties/Status/Position
Sj | esis
Name Social Security Number “% Owaership
Home Address _ Responsibitities/Strtes/Pos ition

WII - Buta HoOIL Page, 14 of 25

 

 

we Sap

Taseé 5:21-cv-00240-M “Document 1 1-1. Filed 06/02/21 Page 38 of 63

 
EXHIBIT B

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 39 of 63

 
ADDENDUM
to
Sales Representation Agreement, between Total Merchant Services, Inc. (“TMS”) and
M&C Business Conautting Inc. (“SR"), dated February 20, 2008 (the “Agreemen "),

THIS ADDENDUM (THE “ADDENDUM") SUPPLEMENTS AND AMENDS THE AGREEMENT,
AS AMENDED BY A CERTAIN PRIOR ADDENDUM TO THE AGREEMENT MADE EFFECTIVE
AS_OF APRIL 1, 2016 (THE “PRIOR ADDENDUM"), AND IS MADE EFFECTIVE AS OF
OCTOBER 1, 2018 (THE “EFFECTIVE DATE”). IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE AGREEMENT, THE PRIOR ADDENDUM ANDIOR THIS
ADDENDUM, THEN THE TERMS OF THIS ADDENDUM WILL CONTRGL. CAPITALIZED
TERMS USED BUT NOT DEFINED OR REVISED HEREIN WILL HAVE THE SAME MEANING
AS IN THE AGREEMENT.

1, Seventy (70%) Percent Residual Share. SR will receive seventy (70%) percent of the
amount by which (a) the rates and fees charged to and collected from each Qualifying Merchant
(as defined below), exceed (b) the rates and fees that TMS pays to the Associations and existing
vendors in respect of such Qualifying Merchant (the “70% Residual Share Program”), SR shall
not be entitled to receive, in addition to such seventy (70%) revenue share, any Level I, Level Il,
Level Ill or Level IV Bonuses with respect to any Qualifying Merchant, which bonuses are
outlined in Exhibit A to the-Agtcement. For purposes of the foregoing, a “( Jualifying Merchant”
shall be defined as any Merchant (i) whose merchant application is submitted to TMS by SR for
approval on or after October 1, 2018,-Gi) who was, atno time prior to October |, 2017, a party to
a Merchant Agreement, and (iii) who participates in TMS’ “Payments Hub” program (subject to
such program being offered by TMS, and as modified by TMS from time to time), and who pays
to TMS all fees assessed in connection with such participation.

Notwithstanding the foregoing, [MS reserves the right to terminate the 70% Residual Share
Program at any time in its sole and absolute discretion, which shall be effective (the “70% Residual
Share Program Termination Date”) immediately upon notice to SR, upon the occurrence of either
of the following events: (a) SR’s or Chris Collin's violation of any of its or his respective
obligations referenced under Sections 3 (Lbps Loss Reimbursement), 4 (Exclusive Commitment)
and 5 (100% Loss Reimbursement) below; or (b) SR's breach of any other obligation under the
Agreement, the Prior Addendum and/or this Addendum. In the event of such termination, (i) the
70% Residual Share Program will not be available to SR after the 70% Residual Share Program
Termination Date, and (ii) SR shall have the right to retain all amounts received on account of the
70% Residual Share Program on or prior to the 70% Residual Share Program Termination Date
(subject to TMS’ rights under Section 5 of the Agreement).

2. Bonus Program: SR and TMS hereby agree to terminate the “Special Compensation
Rights” outlined in Section | of the Prior Addendum, and to replace it with the “Peak Bonus &
Free Equipment Placement Guidelines attached hereto as Exhibit 1. Such replacement shall be
effective as of January |, 2018.

3. bps Loss Reimbursement: In consideration for the 70% Residual Share, and for other good
and valuable consideration, SR and Chris Collins each jointly and severally agree to reimburse

TMS and its affiliated entities for all amounts which TMS pays to the Member Bank as a result of
chargebacks, credit losses, retrievals, ACH rejects, transaction rejects, fee rejects, fines, or any

1

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 40 of 63

 
other payment obligations that are due to the Member Bank from each Merchant (collectively
“Losses”), subject to the following limitations: (a) such reimbursement obligation applies only to
those Merchants (“ibps Loss Reimbursement Merchants”) that aré not the subject of the
continuing guaranty identified in Section 5 below (“100% Loss Reimbursement Merchants"); and
(b) such reimbursement obligation shall only apply to Losses under this Section 3 during any
calendar quarter that excced the product of (i) 0.0001, and (ii) the total Card processing volume of
lbps Loss Reimbursemenr Merchants during such calendar quarter, The amount due to TMS under
thts Section shall be calculated by TMS on a quarterly basis, as of the end of each such calendar
quarter. In the event that SR fails to pay such amount in timely fashion, then SR shall also pay
interest on the amount due, calculated at 1.5% per month, plus costs of collection (including
reasonable attomeys’ fees), and TMS shall have the right, without limiting any other rights or
remedics that it may have, to offset such amounts against future compensation due by TMS to SR
under Section 3 of the Agreement.

 

4, Exclusive Commitment: (a) In the absence of TMS’ prior written authorization in each case
(which may be granted or withheld in TMS’ sole discretion), SR agrees that it will not, directly or
indirectly through any Affiliate (as hereinafter defined) or in any capacity whatsoever, market,
promote or sell any processing program that competes (or would reasonably be expected to
compete) with TMS' Processing Program (a “Competing Program”), or solicit or encourage any
businesses or financial institutions to join or apply for admission into any such Competing Program
- it being the intent of the Agreement that SR shall submit to TMS all inerchant card business that
it secures, directly or indirectly through any Affliate. For purposes of the foregoing, the term
“Affiliate” of SR shall mean, at the time of such determination, (i) any independent sales
representative, agent or partner of SR, {ii} any person or entity that directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common control with SR, (iti)
any officer, director, partner or employee of SR, or (iv) the spouse or children of any officer,
director or equity holder of SR, or any other relative of such officer, director or equity holder who
has the same home as such officer, director or equity holder; and for purposes of the definition of
“Affiliate”, "control", as used with respect to any entity, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or policies of such
entity, whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, SR is not obligated to refer merchant bank card business that it
secures to TMS where the application submitted to TMS by SR in respect of a particular merchant
is rejected or declined,

(b) The foregoing exclusive commitment will continue for the entire term of the Agreement;
provided, however, in the event that TMS terminates the 70% Residual Share Program under
Section 1 above during such term for any reason other than (a) SR’s or Chris Collin’s violation of
their respective obligations, as set forth under Sections 3 (1bps Loss Reimbursement), 4 (Exclusive
Commitment) and/or 5 (100% Loss Reimbursement) below, or (b) SR’s breach of any other
obligation under the Agreement, the Prior Addendum or this Addendum, then SR shall have no
further exclusivity commitment after the 70% Residual Share Program Termination Date, and such
termination of exclusivity shall constitute SR’s sole remedy by reason thereof at law or in equity.

 

(c) In addition, in the event that SR at any time violates such exclusive commitment while it
continues to participate in the 70% Residual Share Program, SR will pay to TMS an amount equal
to the product of (a) ten (10%) percent, and (b) the amount by which (i) the rates and fees charged
to and collected from all Qualifying Merchants after October 1, 2018, exceed (i) the rates and fees

2

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 41 of 63

 
that TMS pays to the Associations and existing vendors in respect of such Qualifying Merchants
after Octcber 1, 2018. The foregoing payment shall be made within ten (10) days of demand by
TMS. In the event that SR fails to pay stich amount in timely fashion, then SR shall alsa pay
interest on the amount due, calculated at 1.5% per month, plus casts ef collection (including
reasonable attorneys’ fees), and TMS shall have the right, without limiting any other nights or
remedies that it may have, to offset such amounts against future compensation due by TMS to SR
under Section 3 of the Agreement.

5. 100% Loss Reimbursement: SR and Chris Collins each heteby acknowledges, confirms
and reaffirms its and their continuing obligations under that cenain Personal Guaranty issued on
or about April 12, 2018 (the “100% Guaranty”), and hereby agrees that its and his lability under
that 100% Guaranty shalt remain in full all force and effect notwithstanding the execution and
delivery of this Addendum, and shall apply, without limitation, to all Merchants listed in Exhibit
2 attached hereto,

6. Tenm: The term of the Agreement, as set forth under Section 5(a), is hereby extended until
the third (3) anniversary of the Effective Date set forth above, with automatic one (1) year
renewals thereafter as set forth in Section S(a), unless otherwise terminated as provided in the
Agreement.

7. Release: (a) SR, including each and every one of its past, present, or future officers,
employees, agents, representatives, atiorneys, successors, assigns, or any other person acting on
its behalf or for its benefit; or any person claiming through it (collectively, “SR Releasors”), hereby
jointly, severally and fully releases and discharges IMS, as well as its successors in interest and
present, former, and future affiliates, parents, subsidiaries, officers, directors, agents, distributors,
employees, owners, members, sharchalders, general partners, limited parmers, beneficiaries,
representatives, attomeys; successors and assigns (with all the foregoing released parties in this
paragraph being collectively referred to as the "TMS Released Parties"), from all causes of action,
suits, claims, or demands, in law or in equity, known or unknown at this time, which the SR
Releasors, or any of them, now have, did have, or may have in the future against the TMS Released
Parties, or any of them, under any legal theory, whether or not alleged, related to or arising from
any claims that SR is owed moncy or property (including without limitation compensation and/or
commissions) from TMS in respect of Merchants and/or their respective Transactions for, on
account of, or during any period occurring on or prior to December 31, 2017 (the “SR Claims”).

 

(b) TMS, including each and every one of its past, present, or future officers, employees,
agents, representatives, attomeys, successors, assigns, or any other person acting on its behalf or
for its benefit, or any person claiming through it (collectively, “TMS Releasors"), hereby jointly,
severally and fully releases and discharges SR, as well as its successors in interest and present,
former, and future affiliates, parents, subsidiaries, officers, directors, agents, distributors,
employees, owners, members, shareholders, general partners, limited partners, beneficiaries,
representatives, attorneys, successors and assigns (with all the foregoing released parties in this
paragraph being collectively referred to as the "SR Released Parties"), from all causes of action,
suils, claims, or demands, in law or in equity, known or unknown at this time, which the TMS
Releasors, or any of them, now have, did have, or may have in the future against the SR Released
Parties, or any of them, under any legal theory, whether or not alleged, related to or arising from
any claims that TMS is owed money or property from SR in respect of Merchants and/or their
respective Transactions for, on account of, or during any period occurring on or prior to December

3

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 42 of 63

 
31, 2017, or in regard to any fees collected directly from Merchants by SR in violation of the
Agreement for “Payments HUB” or similar Services delivered to Merchants on or prior to the
Effective Date (the “TMS Claims”),

includes claims that may be unknown to SR or TMS at present, SR and TMS each
acknowledges that it has read and understands Section 1542_of the California Civil Code
which reads as follows:

(c) Waiver of California Civil Cade Section 1542. In giving the foregoing release, which

A general release does not extend to claims which the creditor does not know
or suspect to exist in his or ner favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement
with the debtor.

SR and TMS each understands that this Agreement includes a release of all known and
unknown SR Claims and TMS Claims. SR and TMS each expressly waives and relinquishes
all rights and benefits under the above-quoted section 1542 and any law of any jurisdiction
of similar effect with respect to SR’s or TMS" release of any unknown or unsuspected SR
Claims and TMS Claims, as applicable,

&. Other Agreement: TMS NC Inc., an affiliate of SR, is a party with North American
Bancerd, LLC, an affiliate of TMS, to an Agent Agreement. dated March 19, 2012 (the “NAB
Agreement”). SR and TMS agree, for themselves and their affiliates, that the NAB Agreement
remains in full force and effect and is not amended or modified in any way by the terms of this
Addendum, No rights or remedies under the NAB Agreement are waived or released by either
party thereto.

9. Confidentiality: SR hereby covenants and agrees not to publish, file or record this
Addendum and to maintain and to keep confidential the terms and conditions of this Addendum.
except to the exient that disclosure is required by law. SR further agrees not lO, and not to permit
its affiliates, stockholders, officers, employees, directors, agents, advisors ot Tepresentatives to,
communicate, divulge or otherwise disclose any informution with respect to the 70% Residual
Share Program, or SR’s right to receive such rights, to any person or entity, whether directly or
indirectly,

 

10. Execution: This Addendum may be executed in one or more counterparts, each of which
will be deemed an original Addendum, but all of which will be considered one instrument and will
become a binding Addendum when one or more counterparts have been signed by each of the
parties and delivered to the other, A facsimile of this document bearing a party's signature or a
printed copy of the original, signed document scanned in -pdf or .tiff format shall have the same
legal force and effect as an original of such signature and shall be treated as an original document
for evidentiary purposes.

[Remainder of Page Intentionally Left Blank; Signature Page to Follow]

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 43 of 63

 

 
Accepted and Agreed:

 

 

 

 

 

Total Merchant Services 3 Sr 4
eS Re. a vey?
Byi- + ¢ oo" gg 3 =
B sof y [: .
“ (sign) tt ~ “aaa
ft, ite - ‘df
Name AAT MG he Name Clb, 5 (sil
tare) "
(pacts
Tit Ek ; x Aes dea
e (3 LE & Title - ae cfu: £
my Pho
Date LF) £8 PS. - Date (pf t4] iA

 

 

Acknowledged and Confirmed as to
Sections 3 and 5:

Chris Cailins

t

£ fe weak L “ . 7 ‘
Date // “f GAS &

 

Case 5:21-cv-00240-M Document1-1 Filed 06/02/21 Page 44 of 63

 
EXHIBIT 1

PEAK BONUS & FREE EQUIPMENT PLACEMENT GUIDELINES

[See Attached]

6

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 45 of 63

 
Peak Bonus & Free Equipment Placement Guidelines

 

 

 

 

 

 

 

 

 

Peak Bonus EPA GLB/FD
Upfront
Activation Bonus $400.00 $200.00
Upfront Approval $300.00 $200.00
Bonus ‘
Profitability
Multiplier 12x 6x
Bonus Cap $5,000.00 $2,500.00

 

Eligible for qualifying Merchants submitted 09/08/2017 forward.

Eligible for all Merchant Types. Excluding PayAnywhere Mobile “Pay As You Go” (PAYG)
Merchants. PAYG PayAnywhere Mobile Merchants will be eligible for a $50 flat Activation Bonus.
Upfront Paid on Approval or Activation, you pick.

No Pricing Requirements, price Merchants however you want!

No Early Termination/Cancellation Fee required!

Place Free Equipment with minimum $5 Monthly Basic Service Fee and $25 Monthly Minimum
Discount Fee!

If paid on Approval, approval bonus will be paid on the next business day after the merchant's
approval.

if paid on Activation, activation bonus will be paid on the next business day after the merchant
activates. (Next business day payments may be subject to banking institutions' cutoff ACH
requirements to allow for payment processing.

Activation is defined as total batches deposited to merchant of $300 or more in volume. (Amex &
Pin Debit not included in volume: calculation)

Next business day payments may be subject to banking institutions’ cutoff ACH requirements to
allow for payment processing.

If the merchant does not activate within 60 days from the date of approval, or if the merchant
stops processing and is not active (no authorization or settlement of merchant card transactions)
for more than 30 consecutive days, is closed, or ACH rejects within twelve months from the date
of the profitability bonus payment, total bonus will be recovered,

Existing accounts and seasonal merchants are not eligible. One bonus per physical location only,
with exception of Merchants with unique principals/fed tax ID's who meet program requirements
(i.e. salon multi merchants).

Profitability Multiplier Bonus calculation is based on the first full month (excluding December) of
processing volume after the activation month. Example - Activation in February ($300 or more in
volume) / Bonus calculation based on March volume. Our retained revenue will be multiplied by
12 (EPX) or 6 (Global Payments/First Data) up to $5,000 (EPX) or $2,500 (Global/First Data) and
the difference between what you were already paid on approval or activation and what you are
due or is due back will be debited/credited through the Profitabillty Multiplier Bonus report
generated on or around 15th of each month.

PCI, Payments HUB and similar non-processing fees shall be excluded from Profitability Bonus
residual profit calculations.

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 46 of 63
EXHIBIT 2

LIST OF 100% GUARANTY MERCHANTS

[See Attached]

7

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 47 of 63

 
EXHIBIT C

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 48 of 63
 

Woo GnysjuSWABd HASIPESOUIP | 69Z9"ERZ 8HZ
SuOol]EjeY Jaupe, ‘10}99I1G
Aaiyego uaueq

‘uesns
pue SUD UsEMjeqg PALONUAL S| JBAO|D BJeyM sew eu} Peds Pue UMOD |JO19S aseejd yng JUBYDIELW SI4} O} PuNjel ay} UO A@uOW BJ}x8 BU} Pe|pueY Apease aaey |

<Woo plesueqeu@Ao}|ew> Aojey) ueAY OL

punjey uo ayepdn-L6L6ESZEOOS LE AUVOAAA STIW4 LVAYO ‘PM selgns
Wd Z€:2 38 LZ0z ‘22 ver ‘PEM :218q

<Woo' qnys}uewAed@Aaiyecoup> AsJpeoo Usiseg :Wos4

--------- afeSSalW PSPIeMUOY ----------

"nod yueY} ‘AjajeIpautu| Japuas ey} Ayjou pue sjajap aseajd ‘Jove Ul ebessaw lea Siu} paateoed aaey No f|

“‘payiqiyoid si sjuawyoeye Jo abessaw [ewe Siu} jo asn Jayjo Jo Uolnquysip ‘aunsojosip Aue ‘juaidioes papusyu! ay} JOU ase NOA 4] “Me| ajqeoydde sapun sinsojosip
WO) }dwexs Jo |enuepyUOS ‘peBellAyd s] yey} UOHeWJOJU! ULe}UCS AeLU puke yUaldi9as papuazul ay} JO OSN OU} JO) Ajuo ale sjuawuyoeye Aue pue aBessew [ewe sy t
“AOLLON ALITWILNACISNOO

woo’ preoueqeu@Aoj|jetus

LL69°228' ere -W

pleoueg UBS YON

sales Jeuved ‘dAS

Aoew ueAy

‘syueU |

"paNnssi 8g 0} Papadau JIPAd & PUL Pal|!]GJaAo aq 0} LOL} pesnNeo YOIYM sw} BwWeS BU} Je JUBYDIEW S}4} eodel OF paysenbas SYD pue sdueU!y UYJOU ‘a}OU EplsS

‘|J9S ],UOp 8M yONpOld |

@ “LUA}SAS JOAO|O & 0} BAOW 0} JUBYDJALW HuNsixe sno yoyos 0} s}dwaye pue ‘eBueyoieju! Bulpped jo sn sasnoce ey ‘mojaq seele peyybliyBiy € sas aseaid :
Q]OIM <WOo PIBQUeqeUMAo||euu> Aoyeyw ueAY Wd 10:38 -ZOz ‘ZZ Uer ‘Pe UO

‘ONSSI SIU] UO SUUD O} J8}9a] 2 INO PUBS O} PSSU SAA ‘GQOY Buippy
<WOd'PleDUeqeUMUuIWSSi> YYWLUS qqoy ‘<Woo'piesueqeu@uosumedr> uosumed wip ‘<woo' presueqeu@Apebbeyy> Apebbey uy 9D

<Wod‘pieoueqeumAoy/euu> Aoyey UeAY :OL
Wd S0:S 18 L202 ‘Zz uer ‘pan <lwo0o' pieoueqeu@ Biequaalip> Biaqueelg plaeq

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 49 of 63

punjoy uo ayepdy-16L6ESZ00El€ ANVOAAA ST1V4 LVAYD :9y

CYVONVE
<WOd'PledUBqeUMy}IwWssi> yws qqoy JGDS LIS LUN ION

eS ee
NV ZS°6 32 Lz0c ‘22 lenuer ‘Aepseupan :33eq
<JOU' UOZHaAMeE|}emun> eyjemuy snieseq :wol4

G80v-88r-888 Xe4
ZOL 1X8 ZLLZ-E7T8-008 82S |OL
LEOE-ZE9-6LE Il8D
pl9Ole ON ‘UBiaey

ZOZ BIS AWN S99 LZOE

SODIAIOS JUBYDIO/| [E}OL
JO}OAIIG SBJeS [BUOeEN

SUIIIOD SUD

‘syuey

IJaM Se Ja]SPNeJ BU} 0} }NO peddiys ay sasse|buns
Jo sured ZZ Sly pue YSed JO OS JO Q0'000E 3NO s,ay pue sebseyd JusinpNey 0O'OOPZ-Z 40} pauing 406 jsnI ay ‘os|y

‘S]ajuao a1e090K9 Je Jeu} JEU} UU} JAMO] SE}eI Je alqeyjoid aye Jeyjo AUeW UdYM a}eL JEU} Je B/qQey!Joud aq

},UB9 J9a}U80 BuedaAe SIU} JEU} UOSBSI OU S,aJeU ‘sdeysed sHueyoiejul sped Auedwos Jno esnessq s}! sluunsse

| pue ‘yey} }e JYOd e syewW 0} Waes JBASU UBD OM °%QG'|, Buyoedxe sem ay pue ASopyNod e se juNOWe e}ep
Bulurewias ay} peso ASaynod 0} aAey 0} Bujob 21,am yng ‘Aepsaysed OS JO QO'O00G Peyeinojeo NOA MoUy | ‘Uaeq

<Wwoo qnysjuswAed@Aaiyesowp> Aapeogoy| Uelueq :oL

punjay Uo ayepdny-L6L6eSZEOO LE ANVOSAS STIV4 LVANO ‘2y elqns
Wi 69:6 1€ 1202 ‘Zz uer ‘peAA -a}eq

<WOD SUSWUI®)SWYI> SNITION YAHdOLSIMHD :wos

--------- afessew PepleMlos ----------

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 50 of 63
‘spieBay jseq

jiNOA yUeUL jeyUNY JG pue Nod Jo} uaddey yeu} aye O} Addey 9q [IM
3M jAepo} Jaleo Inoge payje} am se afieyo OU Je Wea}sAs JBAO|D AL} BA!8D81 O} 8»! P|NOM NOK fl MOU al J9| asee|d pue JOS Ay} Joy Se|Bojode Jno uleby

jsunoy
Bp }XOU SU) UlUJIM BulAladad aq |IIM Nod yeu} JUNOWE PUNJeJ BU} UO MO|eq aBessaw S,SYD 98S eseaiq jANdwoid NOA Oo} J9AO UOIEWOJU! S14} }26 0} PayUeM |

iEWEMUN JC !H

‘9J0IM <WWO9'//BLUBO pez | Oqogs> ogog uesng ‘LSA Wd Ov:01:S0 “1Z0Z ‘97 Arenuer ‘Aepson UO —

Byemuy) snrereqd Id

‘syueyL

‘g]OYM sn oyeur
0} SN 0} YOuG pajtpero aq 0} PIou P[NOM Jey} JUMOWIE JooIIO aM} ST PUL “SOS T I$ JO 1210} PURI B 0} SUBD SIBQUINU OM] BSO} UO9M\4Oq BOP OGL

“yyuout

YORs IO} poyiqop ATjenNjow o1aM 9M JBYM SA 0} PooIse Pey 9M 99j IETF %YS'T dT) PIM JWs}SIsuoo JUNIOR Yue INO WOY pajiqep useq savy pynoys
yeY} JMOW sy} Pay¥NIed J “OZOT Joquisseq NII} OZOZ aun Woy syioder SILL Aygyaoui no BurzAyeue Buriow si} Ayre9 aouts dn useq savy |

‘sAnQ TH

punjey uo ajepdny-L6L6ESZEOOELE AYVWOAAS STIW4 LVAYD -8eY :yoafqns
<W0d"DUSLUJ@)SUUO> ,,LUODOUSWUJ®)SHYO,, ‘<WOd"!ewHO pez Loqoqs> oqog uesng :o]

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 51 of 63
‘Wesns

INADUN-1616ESZEOOETE AUVORAA STTVA LVaUD ‘Md ealgns
<lU0d |1BWBO pez Loqogs> oqog uesng oy,

Wd 0S:P 1707 ‘97 Alenuer ‘Aepsony sag

<WO9 SUSLUJ@SUYO> SNITIOD YHHdOLSIUAHO ‘Moa

Ogog UESKS

 

(xe4) SBOP B8h'88e
(J2811) ZPOS’SPE BLE
SADIAIBS JUBYDIBY] |E}OL

SAlNoaxXy JuNoDDY |BUOIEN

oqog ‘yuesns

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 52 of 63

 
oe
woo pieoueqeu@ biequaeiBp 73 Woo pleoUeqeU'MMM (Mh

E808r IW ‘Aol, ‘AeMYBIL Uosuaydays QGz :e
Z9SL-912-£02 ‘9 GLEZ-PS9-8vz ‘4

fe uy Nv
eo Apensrammpy Jomo UBS MS UNgUON
FJIQUIITIO) V prarc *

S80D-88P-888 Xe
TOT 8 TELT-€78-008 9° TOL
LEOe-TL9-616 9D

plLOlZ ON ‘Ublayey -

ZOZ AIS ABM SHIOG LZOE

SOOIAIOS JURYOISY[ [BIOL
IOPOIIC SeTBS TeUOeN

SUTOD SED

‘syueyL

“ued NOA SB WOOS SF JY} WO PILMIOJ SAOW 0} OY] P,dY JI MOUY Wl Joy asva[q passnosip
[ pue nok se wiaysAs IOAO[D aU} 0} JOAO WITY YoMs 0} Addey aq ][IM ] JY} MOY WIY JO] PUR IOLA STy} Joy sardojode AU
AlOI SIT “SIMOY Qp }XOU OU} UITIIM JUNOIIR S.eTTeMUL IC NY [ITM HI pure OZ SS6r$ SI popuNgol aq 0} JUNOWE [eIoyo oy,

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 53 of 63

 

 
EXHIBIT D

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 54 of 63

T
JOSHUA P. GUNNEMANN
Attorney at Law
JGunnemann@cogunn.com

March 19, 2021

VIA Overnight Delivery and Email (chris@tmsnc.com)

TMS NC, Inc. (#/k/a M&C Business Consulting Inc.) TMS NC, Inc. (f/k/a M&C Business Consulting Inc.)

c/o Chris Coilins c/o Chris Collins
12505 Richmond Run Dr. 3021 Berks Way Ste 202
Raleigh, NC 27614 Raleigh NC, 27614

Re: INSPECTION DEMAND;
CEASE AND DESIST DEMAND;
DEMAND FOR PRESERVATION OF DOCUMENTS

Dear Mr. Collins:

This firm has been retained by Total Merchant. Services, LLC (“TMS”) to investigate and, if necessary,
to bring claims against TMS NC, Inc. (“Sales Representative” or “SR”) for violations of that certain
Sales Representation Agreement (the “Agreement”) dated February 20, 2008, as amended by,
inter alia, an Addendum to the Agreement dated October 2019 (the “Exclusivity Agreement”).+
This letter follows correspondence from TMS dated February 23, 2021 (enclosed), to which TMS
received no response. That letter identified concerns that you are violating the Agreement and the

Exclusivity Agreement by marketing, promoting, or selling Competing Programs.

This letter has three purposes. First, we are writing to demand inspection of certain books and

records as detailed below and as permitted by the Agreement.

Second, and separately from the concerns regarding Competing Programs, TMS is in receipt of
recent correspondence from you threatening to make defamatory statements concerning TMS
and its affiliates to various third parties. This correspondence is part of a pattern of unprofessional
and harassing behavior towards TMS. As described in more detail below, you are demanded to
stop from further harassment of TMS. You are also advised to refrain from any defamatory conduct

 

! Capitalized terms not otherwise defined in this letter shall have the meaning ascribed to them in the Agreement and

the Exclusivity Agreement.

1201 PEACHTREE ST NE | BLDG 400, STE 100 | ATLANTA GA 30361 | T 404.407.5250 | F 404.600.1624 | WWW.COGUNN.COM.

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 55 of 63

 
that could harm TMS or its affiliates. TMS will act to protect its reputation, including seeking
damages for any defamatory statements made by you.

Third, as detailed below, you are demanded to retain documents related to TMS’s investigation of

your conduct and breaches of the Agreement and Exclusivity Agreement.

DEMAND FOR INSPECTION

In the Agreement, SR promises to allow TMS or its representatives “access to the premises of SR”
for the purpose, of among other things, inspecting and making copies of SR’s “books, accounts,
records and files pertaining to SR’s performance of the Services.” Agreement, 41 4(b). SR further
agrees to keep “complete and detailed records relating to the performance of the Services and its
obligations under [the] Agreement,” which records SR “shall make available upon request of TMS.”
Agreement, 4 4(d).

Pursuant to the provisions of Sections 4(b) and-4(d) of the Agreement, TMS demands that these
books and records be made available to TMS and/or its authorized representatives for inspection
anet copying. TMS reserves the right to investigate all permissible records, but, in particular, TMS

demands that SR make available:

e Financial statements, including profit and loss statements and balance sheets, and all
other documents showing the assets, liabilities, costs, expenditures, receipts and other
such related matters of SR, for the period October 19, 2018, to the present.

e Documents sufficient to identify SR’s directors, officers, shareholders, partners,
members, or principals.

e Any documents evidencing the financial compensation of SR’s directors, officers,
shareholders, partners, members, or principals for the period October 19, 2018, to the
present.

e Documents evidencing the financial compensation of all of SR’s subagents for the
period October 19, 2018, to the present.

e Acopy of SR’s federal, state, and local income tax returns for 2018-2020.

e Since October 19, 2018, correspondence with any Merchants related to the Processing
Program or TMS.

e Since October 19, 2018, correspondence with any Merchant or business related to Card
processing services and programs offered by any processor other than TMS.

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 56 of 63
e Since October 19, 2018, documents evidencing the Card processing services and
programs offered to any Merchant, prospective Merchant, or other business by SR or
-any of SR’s subagents.

e Since October 19, 2018, correspondence with any subagent of SR related to Card

processing services and programs offered by any processor other than TMS.

e Since October 19, 2018, all account statements for any bank account operated,
maintained, or controlled by SR, and all deposit slips, wires, checks, or other evidence
of payments into or out of those accounts.

e Since October 19, 2018, a listing (or other evidence) of all merchants SR has signed up
for Card processing services or programs with any processor other than TMS.

e Any other books, accounts, records, and files of SR relating to SR’s performance of the
Services and its obligations under the Agreement for the period October 19, 2018, to
the present.

TMS demands that these books and records be available during the week of April 5, 2021. Please
provide several times during that week that are convenient for an inspection. It is our
understanding that the books and records are maintained at 3021 Berks Way, Suite 202, Raleigh,
NC 27614. If that understanding is incorrect, then please immediately provide us the address of
the location where such books and records are maintained. If we have not heard back from you
with respect to this inspection right by March 31, 2021, we will consider this demand refused,
which refusal shall constitute a separate breach of the Agreement.

CEASE AND DESIST FROM HARASSING BEHAVIOR AND REFRAIN FROM DEFAMATORY STATEMENTS

TMS and its affiliates are organizations committed to being customer-centric and responsive to
customer and agent concerns. To that end, TMS and its affiliates have received, acknowledged,
and worked to resolve all reasonable and substantive issues you have raised on behalf of

merchants or your own business.

Your communications, though, have gone well beyond raising legitimate, substantive issues
affecting merchants or your business. Over the past months (or longer), you have sent numerous
unprofessional communications to TMS and its senior leadership that include personal attacks and
slurs concerning TMS and its representatives. TMS expects that its business partners—including its
sales representatives—conduct themselves professionally and in a manner that reflects positively
on the organization. Your pattern of abusive emails to top executives is disruptive to the
organization and is inconsistent with the prudent and professional conduct TMS expects from its

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 57 of 63

 
business partners. It also violates your contractual commitments in your Agreement to perform
the Services “in a professional manner” ancrto refrain from any practice that may be deemed to
be potentially injurious to TMS. You are demanded to cease and desist from further harassing

communications with senior executives.

Finally, ina March 17, 2021 email, you overtly threaten to make false and defamatory statements
concerning TMS and its affiliates to issuing banks, certain Senators, the Consumer Financial
Protection Bureau, and other unidentified government bureaus. Specifically, you have threatened
to report to these persons-and agencies “violation of Visa/MC processing ethics/rules.” You imply
that unless TMS “protect[s] my interests financially,” you “100% intend” to “take it to the next
levels.” Your March 17 email comes on the heels of previous emails where you have asked. or
demanded to be excused from your three-year Exclusivity Agreement, and, in context and coupled
with your comment about your financial interests, your March 17 email is a threat that you will
make these defamatory statements to third parties unless released from your contractual

obligations.

TMS and its affiliates have over the course of many months patiently and thoroughly explained to
you that their business practices comply with Visa and MasterCard rules and all applicable law. You
have received return correspondence directly from senior leadership addressing your concerns
and, where individual merchants have experienced an error or problem, TMS or an appropriate
affiliate have patiently worked with merchants to address and fix those problems where possible.
You have no reasonable basis to accuse TMS or any affiliate of violation of rule or jaw. Further, we
are deeply concerned with your linking your threat of making unsubstantiated defamatory
statements “to the next levels” with your compensation. You are hereby warned that TMS and its
affiliates will act aggressively to protect their reputations and will take any further extortionary
threats seriously. TMS will not release you from your contractual obligations in response to threats
to make defamatory statements concerning TMS and, should you follow through with those

threats, will vigorously enforce its rights.

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 58 of 63
DEMANC FOR PRESERVATION OF RECORDS

TMS’s prior letter to you placed you on notice of potential claims against you with respect. to the
Competing Programs and triggered your duty to preserve evidence. You are demanded to preserve
and not to destroy any material that may be related to TMS’s potential claims. Such materials
include all of the books and records referenced above, but that material is not an exhaustive list of
the material that is to be preserved. If SR is aware of any other material that could be of potential
relevance to an action against SR—with respect to Competing Programs, your acts of defamation
or extortion, or to any other breach of the Agreement or its amendments—you must preserve

those materials even if they are not listed here.

Additionally, you must suspend destruction or other disposal of records relating to information
lat ray be relevant to an action by TMS, whcther pursuant to records retention policies or
otherwise. Moreover, you should issue and distribute a notice instructing any individuals with
control over any of the records listed above or any other material that might be related to these

disputes to preserve such records for litigation.

Please note that the preservation obligation applies to all forms of data and records, including
paper documents; email and other electronic communications; word processing documents;
spreadsheets; databases; calendars; telephone logs; internet usage files and network access
information; text messages, mobile data; cloud data; Slack messages; chat or other group
communication media; video or audio recordings; back-up computer disks and tapes or other
backup media; and every other memorialization of information related to the topics set forth
above or this dispute. Moreover, some of the material relevant to this case may be in the
possession of non-parties, but nevertheless under your “control”; thus, you must take steps to

make sure such material is preserved as well.

KK KK

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 59 of 63
TMS reserves all of its rights and remedies under the Agreement, the Exclusivity Agreement, and
any other agreements between or among the parties, and all rights and remedies at law or at
equity, against and with respect to SR.

Sincerely,

NAC >
Josh Gunnemann

Enclosure (Letter of February 23, 2021)

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 60 of 63
EXHIBIT E

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 61 of 63
NORTH CAROLINA OFFICE MARYLAND OFFICE

3326 Durham-Chapel Hill Blvd. 10015 Old Columbia Road
Suite 200A Durham, NC 27707 Suite B-215 Columbia, MD 21046
Office: 919.680.4577 Office: 443.583.4537
Fax: 888.899.1251 Fax: 888.899.1251

 

Nichole M. Hatcher, Esq.*

Email:
nhatcher@hatcherlegal.com HATCHER LEGAL
Attorneys at Law

*Licensed to practice in-
North Carolina & Maryland

 

Wednesday, March 31, 2021

VIA ELECTRONIC MAIL JGunnemann@cogunn.com; FACSIMILE — 404.600.1624
Total Merchant Services, LLC
c/o Joshua P. Gunnemann
1201 Peachtree St. NE
Bldg. 400, Ste. 100
Atlanta, GA 30361

RE: TMS NC, Inc. — Chris Collins
Dear Sir/Madame:

This email is to advise you and your client of TMS NC, Inc.’s representation by Attorney
Nichole Hatcher and Hatcher Legal, PLLC. We are in receipt of your “inspection demand” and we
must, on behalf of our client, refuse your request at this time.

As you have cited § 4(b) of the Sales Representation Agreement (“SRA”), you have no doubt
read its provision that entitles TMS to make reasonable requests for the inspection of certain “credit
reports, (or the authorization to obtain such reports), bank and trade references, financial and other
information.” See § 4(b). Since a reasonable reading of this paragraph would limit TMS audit authority
to an inspection of this material on an annual basis (looking back on the previous year), and only when
those requests are made prior to February }, it follows logically that your request for the 2020 financial
information of our client is therefore untimely and it is within our right to refuse this request, and any
request being made for previous years is outside the authority granted by this provision at any time.

As for your request under § 4(d) regarding “complete and detailed records relating to the

performance of the Services,” requests for these documents must be made at “reasonable times and

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 62 of 63
Leiter of Representation (TMS NC, Inc.)
March 31, 2021
Page 2 of 2

intervals.”! As you have placed our client on notice of “potential claims against [them]” this is not a
reasonable time for a request of this sort. TMSNC will maintain its records as required by law.

Please do not hesitate to contact me if you have any questions or wish to discuss this matter

further.
Very truly yours.
ALI EL
i OS ’ — o b/ &
Nichole M. Hatcher, Esq.
NMH/rge

ce: Chris Collins, chris@tmsne.com
Monica Collins, monica@tmsnc.com

 

''§ 4(d), “SR will keep complete and detailed records relating to the performance of the Services and its obligations under
this Agreement, which it shall make available upon request of TMS at reasonable times and intervals.”

Case 5:21-cv-00240-M Documenti1-1 Filed 06/02/21 Page 63 of 63
